Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 1 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                 ·

  1                       UNITED STATES DISTRICT COURT

  2                       SOUTHERN DISTRICT OF FLORIDA

  3                        CASE NO. 9:18-cv-80176-BB/BR

  4
        IRA KLEIMAN, as the personal
  5     representative of the Estate of
        David Kleiman, and W&K Info Defense
  6     Research, LLC

  7
                      Plaintiffs,
  8
        -vs-
  9
        CRAIG WRIGHT
 10
                      Defendant.
 11

 12     * * * * * * * * * * * * * * * * * * *

 13     VIDEOTAPED DEPOSITION OF IRA KLEIMAN

 14     DATE TAKEN: April 8, 2019

 15     TIME: 10:10 - 2:55 p.m.

 16     PLACE:100 S.E. 2nd Street

 17     Miami, Florida 33131

 18
        TAKEN BEFORE: RICK E. LEVY, RPR, FPR
 19                   AND NOTARY PUBLIC

 20

 21     * * * * * * * * * * * * * * * * * * *

 22

 23

 24

 25


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 2 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 2

  1     APPEARANCES:

  2     On behalf of the Plaintiff:

  3            KYLE ROCHE, ESQUIRE
               BOIES, SCHILLER & FLEXNER LLP
  4            333 Main Street
               Armonk, NY 10504
  5
               VEL FREEDMAN, ESQUIRE
  6            ANDREW BRENNER, ESQUIRE
               BOIES, SCHILLER & FLEXNER LLP
  7            100 S.E. 2nd Street
               Suite 2800
  8            Miami, Florida 33131

  9

 10     On behalf of the Defendant:

 11
               BRYAN PASCHAL, ESQUIRE
 12            AMANDA MCGOVERN, ESQUIRE
               ANDRES RIVERO, ESQUIRE (VIA PHONE)
 13            RIVERO MESTRE, LLP
               2525 Ponce de Leon Boulevard
 14            Suite 1000
               Coral Gables, Florida 33134
 15

 16

 17     Also Present: Rene Lavandera, The Videographer

 18

 19

 20

 21

 22

 23

 24

 25


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 3 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                         Page 3

  1                                           - - -
                                             I N D E X
  2                                           - - -

  3     WITNESS:       DIRECT                   CROSS          REDIRECT       RECROSS
        IRA KLEIMAN
  4     BY MR. PASCHAL   5

  5                                        - - -
                                       E X H I B I T S
  6                                        - - -

  7
        NUMBER                                               PAGE
  8     DEFENDANT'S      EX.   1                               6
        DEFENDANT'S      EX.   2                               29
  9     DEFENDANT'S      EX.   3                               34
        DEFENDANT'S      EX.   4                               37
 10     DEFENDANT'S      EX.   5                               39
        DEFENDANT'S      EX.   6                               45
 11     DEFENDANT'S      EX.   7                               56
        DEFENDANT'S      EX.   8                               58
 12     DEFENDANT'S      EX.   9                               59
        DEFENDANT'S      EX.   10                              63
 13     DEFENDANT'S      EX.   11                              82
        DEFENDANT'S      EX.   12                              84
 14     DEFENDANT'S      EX.   13                              90
        DEFENDANT'S      EX.   14                              108
 15     DEFENDANT'S      EX.   15                              115
        DEFENDANT'S      EX.   16                              123
 16     DEFENDANT'S      EX.   17                              122
        DEFENDANT'S      EX.   18                              138
 17     DEFENDANT'S      EX.   19                              139

 18

 19

 20

 21

 22

 23

 24

 25


                                    First Choice Reporting & Video Services
                                          www.firstchoicereporting.com                       YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 4 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                         Page 4

  1                             P R O C E E D I N G S
  2                                             - - -
  3            Deposition taken before Rick E. Levy,
  4     Registered Professional Reporter and Notary Public
  5     in and for the State of Florida at Large, in the
  6     above cause.
  7                                         -    -     -
  8                   THE VIDEOGRAPHER:              Good morning.         We are now
  9            on the record in the matter of Kleiman, Ira and the
 10            estate of David Kleiman vs. Wright, Craig.                      Today
 11            is April 8th 2019.               The time is now 10:10 a.m.
 12                   This is the video recorded deposition of
 13            Mr. Ira Kleiman being taken here at 100 Southeast
 14            2nd Street, Suite 2800, Miami, Florida 33131.                       My
 15            name is Rene Lavandera representing First Choice
 16            Reporting located in Orlando, Florida.
 17                   The court reporter this morning is Mr. Rick
 18            Levy.     Will all counsel present please introduce
 19            yourselves for the record?
 20                   MR. PASCHAL:          Bryan Paschal for Dr. Craig
 21            Wright and Amanda McGovern for Dr. Craig Wright as
 22            well.
 23                   MR. RIVERO:         Andres Rivero on the telephone
 24            also representing Dr. Craig Wright.
 25                   MR. ROCHE:        Kyle Roche of Boies, Schiller &


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                          YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 5 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                Page 5

  1            Flexner representing plaintiffs.
  2                   MR. FREEDMAN:           Vel Freedman, Boies, Schiller
  3            representing plaintiff.
  4                   THE VIDEOGRAPHER:              Mr. Court reporter, you may
  5            swear in the witness.
  6     Thereupon,
  7                                   (Ira Kleiman)
  8                   having been first duly sworn or affirmed,
  9     was examined and testified as follows:
 10                                DIRECT EXAMINATION
 11                   THE WITNESS:          Yes.
 12     BY MR. PASCHAL:
 13            Q.     Could you please state your full name?
 14            A.     Ira Kleiman.
 15            Q.     Ira, have you ever been deposed before?
 16            A.     No.
 17            Q.     I'll go over a few basics how a deposition is
 18     going to work today.            We need you to provide clear, oral
 19     responses so the court reporter, this is the court
 20     reporter, can hear you.               Please keep in mind the court
 21     reporter can only take down one person at a time so only
 22     one person can talk at a time.                    Do you understand?
 23            A.     Yes.
 24            Q.     If at any time I ask you a question that you
 25     do not understand please let me know right away


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                 YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 6 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                              Page 6

  1     otherwise I'll assume that you understood the question;
  2     okay?
  3            A.     Yes.
  4            Q.     If at any point you remember something or want
  5     to clarify an answer you previously gave please do so.
  6     You understand?
  7            A.     Yes.
  8            Q.     If you need to take a break at any point just
  9     let me know, okay?
 10            A.     (Indicating).
 11            Q.     Is there any reason preventing you from giving
 12     your best deposition testimony today?
 13            A.     No.
 14            Q.     Are you currently on any prescribed
 15     medication?
 16            A.     No.
 17            Q.     Is there any medical condition or other reason
 18     why it might be difficult for you understand my
 19     questions today?
 20            A.     No.
 21                   MR. PASCHAL:          This is going to be Exhibit 1.
 22                   (Defendant's Exhibit No. 1 was
 23                   marked for identification.)
 24     BY MR. PASCHAL:
 25            Q.     If you turn to page two of that exhibit this


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                 YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 7 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 7

  1     is the topics that you're to -- you're here for today in
  2     this deposition.
  3            A.     Okay.
  4            Q.     When did you first see this list?
  5            A.     When did I first receive this list?
  6            Q.     When did you review this list?
  7            A.     I believe my attorneys sent it to me maybe --
  8                   MR. FREEDMAN:           One second.            Don't discuss
  9            anything that we spoke with you.                        If you can answer
 10            the question by just giving a date, good.                        If not
 11            you can't recall you can't recall.
 12                   THE WITNESS:          I don't remember exactly.
 13     BY MR. PASCHAL:
 14            Q.     Did you see this list before today?
 15            A.     Yes.
 16            Q.     Are you prepared to discuss these topics
 17     today?
 18            A.     Yes.
 19            Q.     What did you do to prepare?
 20                   MR. FREEDMAN:           Again don't discuss anything
 21            you spoke about with your attorneys but to the
 22            extent you've done preparation you should answer
 23            the question.
 24                   THE WITNESS:          I haven't done anything to
 25            prepare.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 8 of
                                      354


  1                 MS. MCGOVERN:     Can you speak up a little bit?
  2                 THE WITNESS:     Yes, I haven't done anything.
  3    BY MR. PASCHAL:
  4          Q.     Did you look at any documents?
  5          A.     I reviewed some of my old e-mails, yes.
  6          Q.     About how many e-mails did you review?
  7          A.     I don't know.
  8          Q.     You met with your attorneys, right?
  9          A.     Yes.
 10          Q.     What's your date of birth?
 11          A.                    1970.
 12          Q.     Where were you born?
 13          A.     New Jersey.
 14          Q.     When did you move to Florida?
 15          A.     1975.
 16          Q.     Have you always lived in Palm Beach Gardens?
 17          A.     No.
 18          Q.     Where else did you live?
 19          A.     Hollywood, Florida.
 20          Q.     How long did you live in Hollywood, Florida?
 21          A.     Maybe two or three years.
 22          Q.     Is that right after you moved from Jersey?
 23          A.     Yes -- no.     We went from New Jersey to
 24    California for I think just about one year and then
 25    Hollywood.
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 9 of
                                      354


  1            Q.   So when did you move to Palm Beach Gardens?
  2            A.   Probably around 1978.
  3            Q.   From 1998 -- I show that you purchased the
  4    home in 1998.       Was that your first home that you
  5    purchased?
  6            A.   Yes.
  7            Q.   Then you have that home until 2014 and it was
  8    located at                            in Palm Beach Gardens; is
  9    that right?
 10          A.     Yes.
 11          Q.     2014 through today you have a home that's
 12    located at                        in Palm Beach Gardens; is
 13    that correct?
 14          A.     Yes.
 15          Q.     How long have you been married?
 16          A.     Since 2009.
 17          Q.     What is your wife's name?
 18          A.     Ju.
 19          Q.     Ju Kleiman?
 20          A.     Yes.
 21          Q.     Did she go by the name of Sasithorn?
 22          A.     Yes.
 23          Q.     When did she change her name?
 24          A.     I guess Sasithorn would be her official Thai
 25    name.    Ju is what she goes by in the States.
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 10 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 10

  1             Q.    That's her legal name?
  2             A.    I suppose so.           Sasithorn.
  3            Q.     Sasithorn is her legal name?
  4            A.     Yes.
  5            Q.     What is your wife's occupation?
  6            A.     She doesn't work.
  7            Q.     You have two other siblings; right?
  8            A.     Yes, I had two siblings, yes.
  9            Q.     Was that Dave and Leonard Kleiman?
 10            A.     Yes.
 11            Q.     How did Leonard pass away?
 12            A.     I believe a drug overdose.
 13            Q.     Did you speak with him often?
 14            A.     Not too often, no.
 15            Q.     Do you know why Dave excluded Leonard from his
 16     will?
 17            A.     They were --
 18                   MR. FREEDMAN:           Hold on, you're outside the
 19             scope of your deposition unless you can tell me
 20             what topic you're tied to then I'm happy to let you
 21             proceed.     Otherwise I think you're outside the
 22             scope.
 23                   MR. PASCHAL:          You're going to instruct him not
 24             to answer?
 25                   MR. FREEDMAN:           Unless you tell me what topic,


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 11 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                  Page 11

  1            yes.
  2                   MR. PASCHAL:          I think this ties into location
  3            of evidence of the case.                  I think that was a
  4            general order from the Court.
  5                   MR. FREEDMAN:           How does the reason Dave
  6            Kleiman did or did not exclude one of his brothers
  7            tie into the --
  8                   MR. PASCHAL:          This is my deposition.         I'm
  9            asking him.
 10                   MR. FREEDMAN:           Don't answer the question.
 11     BY MR. PASCHAL:
 12            Q.     Have you ever been sued?
 13            A.     No.
 14            Q.     Have you ever sued someone or an entity
 15     excluding this lawsuit?
 16            A.     Yes.
 17            Q.     What lawsuit was that?
 18            A.     A case against Computer Forensics, LLC.
 19            Q.     What is currently happening in that case?
 20            A.     It's still ongoing.
 21            Q.     There's another lawsuit here it might not be
 22     you it says Steve Kleiman vs. Metropolitan Health
 23     Networks?
 24            A.     Not me.
 25            Q.     Sometimes you go by your middle name Steven?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                    YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 12 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 12

  1            A.     Yes.
  2            Q.     Is there a reason you --
  3            A.     Certain amount of years I went by Steve and
  4     earlier people that know me from a younger age always
  5     call me Ira.
  6            Q.     So it's interchangeable?
  7            A.     Yes.
  8            Q.     Have you ever been charged or accused of a
  9     crime?
 10            A.     No.
 11            Q.     What schools have you attended?
 12            A.     Palm Beach Gardens High School and Palm Beach
 13     Community College.
 14            Q.     Was the community college, that was the last
 15     school attended?
 16            A.     Yes.
 17            Q.     What degrees and certifications do you have?
 18            A.     I just have a high school diploma.
 19            Q.     So you didn't graduate from the community
 20     college?
 21            A.     No.
 22            Q.     Did you get any certifications from the
 23     community college?
 24            A.     No.
 25            Q.     Do you have any professional licenses?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 13 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                       Page 13

  1            A.     No.
  2            Q.     What is your current profession?
  3            A.     Self employed, web site designer, affiliate
  4     marketing.
  5            Q.     What type of web sites do you design?
  6            A.     Basically I just design my own type of web
  7     sites that are related to affiliate marketing.
  8            Q.     What's affiliate marketing?
  9            A.     Like take Amazon as an example.                      Put up a web
 10     site and you advertise other people's products and if
 11     someone clicks through you would -- you receive a
 12     commission when someone purchases.
 13            Q.     So do you typically do work for companies or
 14     individuals?
 15            A.     Just myself.
 16            Q.     I guess the way that you get -- how do you
 17     charge people, it's by the clicking?
 18            A.     I receive commission.                 That's it.
 19            Q.     Do you work from home or an office?
 20            A.     From home.
 21            Q.     Is that your primary source of income?
 22            A.     And trading stocks.
 23            Q.     How much money more or less do you make from
 24     trading stocks?
 25                   MR. FREEDMAN:           Wait, stop.            You're outside the


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 14 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                 Page 14

  1            scope of your deposition.                  Instruct him not to
  2            answer unless you tie it to a topic.
  3                   MR. PASCHAL:          These are background questions
  4            trying to find out.
  5                   MR. FREEDMAN:           Don't answer the question.
  6                   MR. PASCHAL:          I can't find out about his
  7            professional --
  8                   MR. FREEDMAN:           Not unless you tie it to topic
  9            you disclosed.         Tie it to a topic and I'll give it
 10            to you.
 11                   MR. PASCHAL:          Are you instructing him not to
 12            answer?
 13                   MR. FREEDMAN:           Yes, unless you tie it to a
 14            topic.
 15     BY MR. PASCHAL:
 16            Q.     How much -- what was your income for your
 17     affiliate marketing?
 18                   MR. FREEDMAN:           Same instruction.
 19                   MR. PASCHAL:          Not to answer?
 20                   MR. FREEDMAN:           Don't answer unless you tie it
 21            to a topic.
 22     BY MR. PASCHAL:
 23            Q.     From 2012 to today relatively what was your
 24     income?
 25                   MR. FREEDMAN:           Again don't answer unless he


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                   YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 15 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                             Page 15

  1            ties it to a topic.
  2     BY MR. PASCHAL:
  3            Q.     What was your previous occupations?
  4            A.     The last time I worked for somebody I think it
  5     was for a company called Active Frame.                             I was also doing
  6     web design for them.            Prior to that just like part-time
  7     jobs, florist delivery, stock person at pharmacy.                             For
  8     the most part I've pretty much always worked for myself.
  9                   MR. FREEDMAN:           Just one housekeeping matter.
 10            I forgot to do this before we started we're going
 11            the mark the whole deposition transcript
 12            confidential and then we'll go through it obviously
 13            with the timeframe.             For now everything is
 14            confidential.
 15                   MS. MCGOVERN:           We disagree with that position.
 16                   MR. FREEDMAN:           The same for Dr. Wright just so
 17            you know.
 18                   MS. MCGOVERN:           I think it was a different
 19            situation.
 20                   MR. FREEDMAN:           Is it your position that you'll
 21            disclose things from the deposition immediately?
 22                   MS. MCGOVERN:           Not taking any position with
 23            respect to Dr. Wright's deposition.
 24                   MR. FREEDMAN:           I need to know if you intend to
 25            disclose things from the deposition immediately or


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 16 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 16

  1            if you're going to give me time to dictate a
  2            report?
  3                   MS. MCGOVERN:           Absolutely, no.              Would never do
  4            that.     Not going to disclose anything.                     I don't
  5            think a blanket confidential stamp over the
  6            plaintiff's deposition is appropriate in this case.
  7            Just stating that for the record.
  8                   MR. FREEDMAN:           Okay.       Just so it's clear --
  9            the record is clear I'm saying it's temporary.
 10            We're just saying don't disclose anything, we'll go
 11            through it and then we'll --
 12                   MR. PASCHAL:          That's fine.             I want to go back
 13            to the questions you told him not to answer.                         We
 14            did ask for his technical experience and how much
 15            money he was making off this technical experience.
 16                   MR. FREEDMAN:           Disagree with that.              Take that
 17            up with the judge.
 18                   MR. PASCHAL:          So you did not object in your
 19            e-mail but you're going to tell him not to --
 20            instruct him?
 21                   MR. FREEDMAN:           Don't agree this goes to the
 22            technical experience.               The amount of money they
 23            make doesn't go to technical experience.
 24     BY MR. PASCHAL:
 25            Q.      Have you ever been fired from a job?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 17 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                           Page 17

  1             A.    No.
  2             Q.    Have you ever been asked to resign from a job?
  3             A.    No.
  4             Q.    I want to ask you about a few companies you've
  5     been involved with.           What was the business purpose of
  6     The Gigabyte Connection?
  7             A.    I set that company up a long time ago.                        I
  8     don't even remember what I was doing with that.                           I'm not
  9     even sure I actually used it or not.
 10            Q.     How long ago did you set it up?
 11            A.     I think it was in the '90s.
 12            Q.     Do you know how long it lasted?
 13            A.     No, I don't remember.
 14            Q.     Did you set it up with any business partners?
 15            A.     No, it was my own company.                     Probably going to
 16     do some kind of computer related type of business with
 17     it.
 18            Q.     So Future World Shopper, Inc.                        What was the
 19     business purpose of that company?
 20            A.     I intended on setting up like an online
 21     portal.      I guess at the time I think they only had like
 22     BBSs.     I don't think the internet existed and I was
 23     thinking of creating a portal where people could log
 24     into it and purchase products.                    I guess similar to what
 25     people do with Amazon today.                   It never got off the


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 18 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                               Page 18

  1     ground.
  2            Q.     What about Hackers, Inc.?
  3            A.     That wasn't my company.                   That was my
  4     brother's.
  5            Q.     Which brother?
  6            A.     David.
  7            Q.     Did you work with Dave in that company?
  8            A.     No.
  9            Q.     Do you know what was the purpose of that
 10     company?
 11            A.     I think he was doing some kind of computer
 12     consulting with a partner.
 13            Q.     Do you know who that partner was?
 14            A.     I think his name was Scott Howell.
 15            Q.     What's the status of that company?
 16            A.     That was closed many years -- that was like
 17     early '90s.
 18            Q.     It was closed?
 19            A.     Yes.
 20            Q.     What about Steve's Web Design?
 21            A.     I don't think I ever did anything with it.
 22            Q.     You just created it?
 23            A.     Yes.
 24            Q.     Did you have any partners in that?
 25            A.     No.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                 YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 19 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                         Page 19

  1            Q.     Ira, how many computers do you own?
  2            A.     Primarily one laptop.
  3            Q.     Do you own any computers from Dave?
  4            A.     Oh, yes, if you're including Dave's.
  5            Q.     In all how many computers do you own?
  6            A.     I think Dave had three laptops.
  7            Q.     What was his three laptops?
  8            A.     Two of them were Alienware.                      One was a Dell
  9     laptop.
 10            Q.     What's the one computer that you own?
 11            A.     I believe it's an ASIS.
 12            Q.     ASIS.     What year did you purchase that
 13     computer?
 14            A.     I don't remember.
 15            Q.     Was it after 2013?
 16            A.     I don't know.
 17            Q.     Did you purchase it with a credit card?
 18            A.     I'm not sure.           I may have got it like from one
 19     of my affiliate marketing web sites where it's possible
 20     I didn't need a credit card to purchase it.
 21            Q.     Do you own any Bitcoin or crypto currency?
 22            A.     Yes.
 23            Q.     How much?
 24                   MR. FREEDMAN:           Don't answer the question.
 25            You're outside the scope of your deposition.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 20 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                   Page 20

  1             MR. PASCHAL:       How much Bitcoin he has is
  2     outside the scope?
  3             MR. FREEDMAN:       You tell me where the topics
  4     that list the amount of crypto assets that are
  5     being held.
  6             MR. PASCHAL:       I don't know.              Let me ask this
  7     then.     That was your topic we put it on here and
  8     you guys asked that question so is it your position
  9     that's not -- that asking how much Bitcoin somebody
 10     has is outside the scope?                I'm fine if that's your
 11     response.
 12            MR. FREEDMAN:        Is it in yours?
 13             MR. PASCHAL:       I copied yours.                I put that in
 14     and you had no objection.
 15             MR. FREEDMAN:       Where is the topic that says
 16     the amount of Bitcoin mined or owned I think is the
 17     question.
 18             MR. PASCHAL:       One of them and you asked that
 19     question.
 20             MR. FREEDMAN:       If you show it to me I can read
 21     it.     If you don't show it to me --
 22             MR. PASCHAL:       Let me ask this question.               If
 23     you asked that at your depo are you saying it was
 24     outside the scope of your deposition topics?
 25             MR. FREEDMAN:       My questions were different --


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                     YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 21 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 21

  1            my list of topics are different than your list of
  2            topics.      I had just off the top of my head I
  3            remember I had the words Satoshi Yakamoto in mine
  4            and I don't see it in yours.                     This isn't an
  5            identical copy of my list.
  6                   MR. PASCHAL:          So you're instructing him not to
  7            answer the question?
  8                   MR. FREEDMAN:           Correct.
  9     BY MR. PASCHAL:
 10            Q.     Are you familiar with how Bitcoin is stored on
 11     a device?
 12            A.     Not really.
 13            Q.     Have you read any literature on Bitcoin and
 14     crypto currency?
 15            A.     I've read articles about it.
 16            Q.     If you own Bitcoin how are you not familiar in
 17     the manner in which it's owned?
 18                   MR. FREEDMAN:           Hold on a second.            Can you
 19            repeat the question?
 20                   MR. PASCHAL:          Want me to repeat it or want the
 21            reporter?
 22                   MR. FREEDMAN:           You can repeat it or the
 23            reporter, whatever your preference.
 24     BY MR. PASCHAL:
 25            Q.     If you own Bitcoin how are you not familiar


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 22 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 22

  1     with how it's stored?
  2                    MR. FREEDMAN:          Objection.            You can answer the
  3             question.
  4                    THE WITNESS:         I don't know the technical
  5             workings of how it works.                 I just know you can
  6             purchase it.
  7     BY MR. PASCHAL:
  8             Q.    Is it stored on your computer?
  9                   MR. FREEDMAN:           Objection, hold on.           If you
 10             know what the question means you can answer.
 11                   THE WITNESS:          Is it --
 12                   MR. PASCHAL:          You can have a standing
 13            objection to form but we're not going to have
 14            speaking objections so let's not do that today,
 15            okay?
 16                   MR. FREEDMAN:           Isn't that ironic?
 17                   MR. PASCHAL:          You can answer the question.
 18                   THE WITNESS:          I've heard that it can be stored
 19            on a computer.
 20     BY MR. PASCHAL:
 21            Q.     So as you own Bitcoin do you know how it's
 22     held?
 23                   MR. FREEDMAN:           Objection.            Go ahead and
 24            answer.
 25                   THE WITNESS:          Not really.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 23 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 23

  1     BY MR. PASCHAL:
  2             Q.    I want to ask you a few questions about your
  3     relationship with Dave.               Before Dave passed away when
  4     was the last time you spoke with him?
  5                   MR. FREEDMAN:           Hold on, Ira.                What topic does
  6            this relate to?
  7                   MR. PASCHAL:          His communications with Dave.
  8                   MR. FREEDMAN:           I think you're a little bit
  9             outside.     I'll give you some leeway.                       Go ahead Ira,
 10             answer the question.
 11                   THE WITNESS:          2009 November.
 12     BY MR. PASCHAL:
 13             Q.    That was the last time you spoke with him?
 14             A.    No, that's the last time I saw him.                        The last
 15     time I spoke with him would probably be sometime late
 16     2012.
 17            Q.     Was that by phone or e-mail?
 18            A.     I think I have an e-mail around that date and
 19     I also think I spoke with him on the phone around then
 20     too.
 21            Q.     What did you talk about?
 22            A.     I would have to go back and look at the
 23     e-mail.      On the phone I don't remember.
 24            Q.     Do you remember what his mood was like when
 25     you spoke to him?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 24 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 24

  1             A.    I --
  2                   MR. FREEDMAN:           Objection.
  3                   THE WITNESS:          Not really.
  4     BY MR. PASCHAL:
  5             Q.    So in 2009 you met Dave in person -- or you
  6     saw him in person.          From then though just relatively how
  7     many times would you speak with him per year, was it
  8     monthly, weekly?
  9                   MR. FREEDMAN:           Objection.
 10                   THE WITNESS:          It would vary.
 11     BY MR. PASCHAL:
 12            Q.     I just want to be clear the last time that you
 13     saw your brother was 2009; right?
 14            A.     I believe so.
 15            Q.     Under what circumstances was that?
 16            A.     We were having Thanksgiving dinner.
 17            Q.     Did you have any other business ventures with
 18     Dave?
 19            A.     No.
 20            Q.     Did you ever work together with Dave in any
 21     business?
 22            A.     No.
 23            Q.     Dave's autopsy report showed that he had
 24     cocaine in his system.              Did you know anything about
 25     that?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 25 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 25

  1                   MR. FREEDMAN:           Objection.            What topic is this
  2            relating to?
  3                   MR. PASCHAL:          If he is not going to answer
  4            tell him.
  5                   MR. FREEDMAN:           You can't tell me which topics
  6            this relates to?
  7                   MR. PASCHAL:          This goes to background
  8            information.        Trying to find documents that was the
  9            general mandate from the Court.
 10                   MR. FREEDMAN:           I just don't see how Ira's
 11            knowledge of cocaine in Dave's system has anything
 12            to do with the --
 13     BY MR. PASCHAL:
 14            Q.     Do you have any documents showing that Dave
 15     had cocaine in his system?
 16            A.     I would have to look at the autopsy report
 17     again.
 18            Q.     That's the only document that you have?
 19            A.     Yes, that's the only one I have.
 20            Q.     Are there any communications between you and
 21     Dave when you spoke about cocaine?
 22            A.     No.
 23            Q.     Do you know any of Dave's girlfriends?
 24            A.     Not personally -- I mean I've heard of them.
 25     I don't personally know them.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 26 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 26

  1            Q.     Which ones have you heard of?
  2            A.     One named Kirsten and another named Lynada and
  3     a very old girlfriend named Angela.
  4            Q.     How did you learn about these girlfriends?
  5            A.     Angela we knew -- he was like dating her in
  6     high school.        Kirsten I believe I met once at my
  7     parent's wedding anniversary and Lynada I only found out
  8     after he passed away.
  9            Q.     Have you been in contact with any of these
 10     three girlfriends?
 11            A.     I think I spoke with Angela a little bit.
 12            Q.     You didn't speak to Lynada?
 13            A.     No.
 14            Q.     Who was the last girlfriend that you know that
 15     Dave had?
 16            A.     That would be Lynada.
 17            Q.     You haven't spoken to her?
 18            A.     No.
 19            Q.     When did you speak with Angela?
 20            A.     Maybe like a year ago.
 21            Q.     What circumstances did you speak with her,
 22     what were the circumstances?
 23            A.     I think I saw her -- she left like a Facebook
 24     posting on my dad's web site -- I mean my dad's Facebook
 25     page and then I responded to her Facebook posting.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 27 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                   Page 27

  1            Q.     So there's a Facebook message where you
  2     responded to her?
  3            A.     Yes, I think so.             No, I just e-mailed her.
  4     She left a Facebook posting and then I e-mailed her.
  5            Q.     When did you e-mail her?
  6            A.     I think it could have been like a year, year
  7     and a half ago.
  8            Q.     What did the Facebook posting say, do you
  9     remember?
 10            A.     No.
 11            Q.     What did you discuss with Angela?
 12            A.     We talked about David a little bit.
 13            Q.     What did you talk to her about, talking about
 14     David?
 15            A.     At first just general things I think.
 16            Q.     We'll get into that a little later.                  When did
 17     you learn that Dave was appointed as the representative
 18     of -- or that Dave appointed you as the representative
 19     of his estate, sorry?
 20            A.     After he passed away.
 21            Q.     So Dave never discussed that with you before
 22     he passed away?
 23            A.     No.
 24            Q.     Were you surprised to learn --
 25                   MR. FREEDMAN:           Objection, don't answer the


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                     YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 28 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                     Page 28

  1     question.
  2            MR. PASCHAL:        What's the reason for
  3     instructing him?
  4            MR. FREEDMAN:        Don't see how it has anything
  5     to do with your topics.
  6            MR. PASCHAL:        Just asking --
  7            MR. FREEDMAN:        His state of mind when he found
  8     out whether or not Dave Kleiman appointed him as
  9     the personal representative.                   Where is that any of
 10     your topics?
 11            MR. PASCHAL:        I am going to say for the record
 12     that these topics are helpful but the judge mandate
 13     was really that hey, I want to have a depo so you
 14     can figure out what discovery is and a number of
 15     times you shut down inquiries because you just
 16     don't think that these match the topic which isn't
 17     helpful for us to.          It will force us to have to go
 18     to the Court unnecessarily and bring Ira back here
 19     for another deposition to do that.                        Purpose to find
 20     out where documents are and find out where evidence
 21     is.    I just don't think it's helpful for the record
 22     for you to instruct him not to answer background
 23     questions, very basic questions.
 24            MR. FREEDMAN:        Just so the record is complete
 25     the parties set the tone that we had to stay


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                       YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 29 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                       Page 29

  1            strictly by the disclosed topics at Dr. Wright's
  2            deposition where we were held strictly to the
  3            topics --
  4                   MR. PASCHAL:          And I don't believe you did
  5            so --
  6                   MR. FREEDMAN:           If it's the defendant's
  7            position that refusing to answer background
  8            questions should necessitate a second deposition we
  9            might just able to agree to reach a second
 10            deposition.       Do you want to agree to a second
 11            deposition?
 12                   MR. PASCHAL:          I'm just moving on with you.
 13            Just --
 14                   MR. FREEDMAN:           Okay.
 15                   MR. PASCHAL:          I want to ask you about what
 16            you're alleging in the complaint so we know what
 17            documents we're looking for.                     I'm going to give you
 18            a copy of the complaint.
 19                   (Defendant's Exhibit No. 2 was
 20                   marked for identification.)
 21     BY MR. PASCHAL:
 22            Q.     Can you turn to page 37.                    Under Count I you
 23     have a claim for conversion.                   Do you see that?
 24            A.     Yes.
 25            Q.     If you go down to paragraph 171 you allege


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 30 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                              Page 30

  1     that Dr. Wright converted to his own use, Bitcoins,
  2     forked assets and intellectual properties that were the
  3     property of, and owned by, the estate and/or W&K.                               Do
  4     you see that?
  5            A.     Yes.
  6            Q.     If you can turn to 46 and 47.
  7                   MR. FREEDMAN:           Bryan, I think you just asked
  8            the witness to turn to two pages.                           Which one?
  9                   MR. PASCHAL:          I said page 46 and 47.
 10                   MR. FREEDMAN:           Which one do you want him to
 11            start at?
 12     BY MR. PASCHAL:
 13            Q.     Start at 46.          It's Count X, 46 and 47.                You
 14     have a claim for civil theft, you see that?
 15            A.     Yes.
 16            Q.     In that claim you allege that Dr. Wright took
 17     with felonious criminal intent Bitcoins, forked assets
 18     and intellectual properties that were the property of
 19     and owned by the estate and/or W&K.                         You see that?
 20            A.     Yes.
 21            Q.     Ira, is it your position that Dr. Wright stole
 22     from Dave?
 23                   MR. FREEDMAN:           Hold on a second.                Go ahead
 24            answer the question.
 25                   THE WITNESS:          I believe so.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                                YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 31 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                            Page 31

  1     BY MR. PASCHAL:
  2            Q.     You believe so?
  3            A.     Yes.
  4            Q.     I want you to turn to page 16 of your
  5     complaint.       There you have a bold heading saying -- are
  6     you there?
  7            A.     Yes.
  8            Q.     You have a bold heading saying Dave and/or W&K
  9     owned a substantial amount of Bitcoin.                             You see that?
 10            A.     Yes.
 11            Q.     Ira, do you have any e-mails from Dave where
 12     he told you he had a substantial amount of Bitcoin?
 13            A.     No.
 14            Q.     Do you have any text messages from Dave where
 15     he said that he had a substantial amount of Bitcoin?
 16            A.     No.
 17            Q.     Do you have any handwritten letters where Dave
 18     says to you I have a substantial amount of Bitcoin?
 19            A.     No.
 20            Q.     Did he put that in his personal will -- let me
 21     say it differently.           Did Dave put in his will that he
 22     has a substantial amount of Bitcoin?
 23            A.     No.
 24            Q.     Are there any documents from Dave to you
 25     stating that he has a substantial amount of Bitcoin?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 32 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 32

  1            A.     No.
  2            Q.     After Dave died did you go through his
  3     possessions?
  4            A.     Yes.
  5                   MR. FREEDMAN:           Objection.
  6     BY MR. PASCHAL:
  7            Q.     Did you find any mention of a substantial
  8     amount of -- any evidence to suggest there was a
  9     substantial amount of Bitcoin?
 10            A.     No.
 11            Q.     Do you have any documents where Dave tells you
 12     about W&K and Info Defense Fund Research, LLC?
 13            A.     No.
 14            Q.     After Dave died did you find any documents at
 15     his house regarding W&K?
 16            A.     No.
 17            Q.     When you became the personal representative
 18     for Dave's estate did you look on SunBiz.org?                      Are you
 19     familiar with that web site?
 20            A.     Yes.
 21            Q.     Did you look on SunBiz.org to see if he owned
 22     any companies?
 23            A.     I was only aware of Computer Forensics
 24     Company.
 25            Q.     But just my question was did you go on


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 33 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 33

  1     SunBiz.org to search to see if he owned any companies?
  2             A.    I don't think so.
  3             Q.    Did you first learn of W&K from Dr. Wright?
  4             A.    Yes.
  5             Q.    Ira, you're aware that Dave was receiving debt
  6     collection calls in mid 2012?
  7            A.     2012, I was not aware of it.
  8            Q.     Do you have documents reflecting Dave's debt?
  9            A.     The autopsy report.
 10            Q.     Sorry.     Do you have documents reflecting
 11     Dave's debt?
 12            A.     Oh, debt.       Sorry.
 13            Q.     My mistake, sorry.
 14            A.     I don't think so.
 15            Q.     Do you know how much debt Dave had when he
 16     died?
 17            A.     I remember getting some kind of paperwork.            I
 18     may have handed it over to my estate attorney so he
 19     might have the actual number but I don't remember.
 20            Q.     Is that attorney Joseph Karp?
 21            A.     Yes.
 22            Q.     Do you remember what that document was?
 23            A.     No.    I didn't really look at it.
 24            Q.     Do you have any bank account statements for
 25     Dave?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 34 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 34

  1             A.    Bank account statement, I don't think so.
  2             Q.    What efforts did you take to locate any bank
  3     accounts?      Did you take any efforts?
  4             A.    I believe so.
  5             Q.    What did you do?
  6             A.    I think I contacted Joe Karp about that.
  7             Q.    Sorry, what did you say?
  8             A.    I think I contacted Joe Karp about that.                   I
  9     think he looked into it to see if Dave had any -- what
 10     bank accounts.
 11            Q.     Was Joe Karp was he your attorney at that
 12     time?
 13            A.     Yes.
 14            Q.     So we went over documents regarding the
 15     substantial Bitcoin.            Have you spoken to any witnesses
 16     that told you that Dave had a substantial amount of
 17     Bitcoin?
 18                   MR. FREEDMAN:           Objection to form.
 19                   THE WITNESS:          No.
 20     BY MR. PASCHAL:
 21             Q.    So just to clarify then.                    There are no
 22     witnesses -- no testimony that says that Dave has a
 23     substantial amount of Bitcoin that you have?
 24                   MR. FREEDMAN:           Objection.
 25                   THE WITNESS:          Not that I'm aware of.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 35 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 35

  1                   MR. PASCHAL:          Ira, I'm showing you a complaint
  2            that was filed against Dave by Wells Fargo Bank.
  3                    (Defendant's Exhibit No. 3 was
  4                   marked for identification.)
  5                   MR. FREEDMAN:           Do you have a copy for us?
  6                   MR. PASCHAL:          (Indicating).
  7     BY MR. PASCHAL:
  8            Q.     Can you go to page two of that complaint.                     If
  9     you look at paragraph five Wells Fargo alleges that
 10     there's been a default under the note and mortgage held
 11     by plaintiff and that payment due October 1, 2012 and
 12     all subsequent payments have not been made?
 13                   MR. FREEDMAN:           Bryan, where are you?
 14                   MR. PASCHAL:          Page two, paragraph five.
 15                   MR. FREEDMAN:           Page two, paragraph five I
 16            don't see that.
 17                   MR. PASCHAL:          Not page numbered.             Just turn to
 18            the next page.
 19                   MR. FREEDMAN:           There is a number on the bottom
 20            page.
 21                   THE WITNESS:          Five up top.
 22                   MR. PASCHAL:          Yes, paragraph five.
 23     BY MR. PASCHAL:
 24            Q.     Do you see that?
 25            A.     Where it says there's been a default?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 36 of
                                      354


  1           Q.    Yes.    Are you aware that Dave stopped making
  2     payments on his house October 1st 2012?
  3           A.    I wasn't aware.
  4           Q.    So Dave never told you that?
  5           A.    No.
  6           Q.    When was the first time that you learned this?
  7           A.    I think after he passed away.
  8           Q.    Ira, did you speak to Dave while he was in the
  9     V.A. Hospital?
 10           A.    I think couple times, yes.
 11           Q.    About how many?
 12           A.    Don't remember.
 13           Q.    You say less than ten?
 14           A.    Maybe.
 15           Q.    Did you visit him while he was in the V.A.?
 16           A.    No.
 17           Q.    Did you exchange e-mails with him while he was
 18     in the V.A.?
 19           A.    Yes.
 20           Q.    How many e-mails did you exchange roughly?
 21           A.    I would have to go look.         Couldn't tell you
 22     off the top of my head.
 23           Q.    What e-mail account did you use to e-mail him,
 24     do you remember?
 25           A.    Mostly Dex561@
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 37 of
                                      354


  1             Q.   What e-mail did you send to Dave -- I mean not
  2     e-mail but what e-mail address was -- for Dave would you
  3     send it to?
  4             A.   Are you talking about that period of time when
  5     he was in the V.A.?
  6             Q.   When you sent those e-mails in the V.A.
  7             A.   I think at that time he was probably using
  8     Dave@
  9           Q.     Do you remember what you talked about with
 10     Dave?
 11           A.     No.   I would have to go back and look.
 12                  MR. FREEDMAN:     Are you done with this?
 13                  MR. PASCHAL:     Yes.
 14                  MR. FREEDMAN:     Don't want to lose them.
 15                  MR. PASCHAL:     May want to keep them close
 16             because I may go back.
 17                  MR. FREEDMAN:     Just keep them right here.
 18     BY MR. PASCHAL:
 19             Q.   Did Dave ever ask you for money in 2012?
 20             A.   I don't think so.
 21             Q.   Do you know if anyone made any personal loans
 22     to Dave?
 23             A.   I remember his friend Patrick mentioning that
 24     he may have loaned Dave money like once in a while but
 25     as far as like an amount I don't know.
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 38 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                        Page 38

  1            Q.     Do you have any documents related to those
  2     loans or no?
  3            A.     No.
  4            Q.     Did Dave ever tell you he needed help paying
  5     V.A. bills?
  6            A.     Paying V.A. bills, no.
  7            Q.     So you -- did you ever help him pay any V.A.
  8     bills?
  9            A.     No.
 10                   MR. PASCHAL:          Mark this as Exhibit 4.
 11                   (Defendant's Exhibit No. 4 was
 12                   marked for identification.)
 13     BY MR. PASCHAL:
 14            Q.     Showing you an e-mail from Dave to Dr. Wright
 15     dated October 11, 2012.               In that e-mail Dave says to
 16     Dr. Wright, "Craig, if you don't mind please do transfer
 17     in USD from Liberty.            If you can handle it that way I
 18     would be grateful.          I have been in the V.A. again.
 19     Nothing to worry about more of a routine as we have to
 20     live with.       But I am not sure when I'll be able to get
 21     back home for enough time to manage all the exchanges.
 22     The cost of the hospital also comes as the reason for
 23     this request.        Nothing I need help on but the funds in
 24     USD will make my life easier right now."                           Have you seen
 25     this e-mail before?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                          YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 39 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                     Page 39

  1                   MR. FREEDMAN:           Objection.            Go ahead.
  2                   THE WITNESS:          I recently saw it in one of the
  3            produced documents that Craig turned over, yes.
  4            But I have never seen it before.
  5     BY MR. PASCHAL:
  6            Q.     In this case?
  7            A.     Yes, in this case.
  8            Q.     Do you know if Dr. Wright helped Dave with his
  9     V.A. bills?
 10            A.     No.
 11            Q.     Ira, do you have any communications or
 12     documents or anything from Dave to Dr. Wright accusing
 13     him of theft?
 14            A.     No.
 15            Q.     Do you still have the October -- going back to
 16     the October 11th e-mail do you have any documents -- do
 17     you have any documents showing that Dave had a foreign
 18     account with the bank called Liberty Reserve?
 19            A.     No.
 20            Q.     Did you know that Liberty Reserve was seized
 21     by the United States Government?
 22            A.     I remember hearing that from Craig.
 23            Q.     When did you hear that from Craig?
 24            A.     In one of the e-mails that he sent me.                    I
 25     don't remember when it was.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                       YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 40 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 40

  1             Q.    Have you done any research on Liberty Reserve?
  2             A.    I looked it up to see what it was.
  3             Q.    What did you learn?
  4             A.    It was some kind of like money exchange
  5     business.
  6                   MR. PASCHAL:          Can you mark that as the next
  7             exhibit?
  8                   (Defendant's Exhibit No. 5 was
  9                   marked for identification.)
 10     BY MR. PASCHAL:
 11            Q.     Showing you the unsealed indictment for the
 12     United States Government versus Liberty Reserve.                          Can
 13     you turn to page -- paragraph 20 and that's going to be
 14     on page nine?        If you look at the second sentence there
 15     it starts "with the merchants who accepted."                          Do you see
 16     that?
 17            A.     Did you say the second sentence?
 18            Q.     Yes, on paragraph 20 "the merchants who
 19     accepted."       You can read the whole paragraph but I'm
 20     starting with "the merchants who accepted."
 21            A.     "To further enable to use of Liberty Reserve"
 22     on 20.
 23            Q.     I'll just read the whole thing.                      "To further
 24     enable the use of Liberty Reserve for criminal activity,
 25     its website offered shopping cart interface that


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 41 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                   Page 41

  1     merchant web sites could use to access LR, which means
  2     Liberty Reserve, currency as a form of payment.                    The
  3     merchants who accepted LR, being Liberty Reserve,
  4     currency was overwhelmingly criminal in nature.                    They
  5     included, for example traffickers of stolen credit card
  6     data and personal identity information, peddlers of
  7     various types of online Ponzi and get-rich-quick
  8     schemes, computer hackers for hire, unregulated gambling
  9     enterprises and underground drug dealing web sites."
 10                   MR. FREEDMAN:           Objection.
 11     BY MR. PASCHAL:
 12            Q.     Aside from any documents we produced to you do
 13     you have any documents showing that Dave was involved in
 14     developing software for gambling activities?
 15            A.     No.
 16            Q.     Do you have any knowledge of that?
 17            A.     No.    Knowledge of him creating gambling type
 18     software, no.
 19            Q.     Have you heard that he was doing that before
 20     today?
 21            A.     I heard of Craig mentioned that he was
 22     involved in that type of stuff but -- and I think he
 23     mentioned that Dave may have assisted him in some
 24     capacity but I don't have any evidence of Dave ever
 25     doing that type of stuff.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                     YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 42 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 42

  1            Q.     Did you learn from any third parties that --
  2     aside from Craig that Dave may have been involved in
  3     online gambling activities?
  4            A.     I don't believe so, no.
  5            Q.     Is that your testimony today?
  6            A.     Yes.
  7            Q.     One second --
  8            A.     I think the ATO may have mentioned something
  9     about Liberty Reserve but I don't know if they were
 10     specifically saying that Dave was involved or not but
 11     yes, I think I did get a document from ATO.
 12            Q.     Let me ask you this.                Did you ever exchange an
 13     e-mail with Patrick Paige where you mentioned you were
 14     surprised to find out that Dave was --
 15            A.     Yes.
 16            Q.     Let me finish that question.                         E-mail with
 17     Patrick Paige where you said you were surprised to learn
 18     that Dave was involved with gambling activities?
 19            A.     Yes.
 20                   MR. FREEDMAN:           You have to wait until he
 21            finishes the question and then answer so that he
 22            has a clean record.
 23     BY MR. PASCHAL:
 24            Q.     Have you made any efforts to find the Liberty
 25     Reserve account that Dave had?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 43 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                         Page 43

  1            A.     No.
  2            Q.     Have you spoken to the Southern District of
  3     New York about Liberty Reserve?
  4            A.     No.
  5            Q.     Have you spoken to the FBI agents that were
  6     investigating Liberty Reserve?
  7            A.     No.
  8            Q.     So you mentioned the Thanksgiving dinner
  9     earlier and you allege in your complaint so let's talk
 10     about that.       The 2009 Thanksgiving dinner.                    Who was at
 11     that dinner?
 12            A.     Myself, my wife, my six month old daughter,
 13     Dave and my father.
 14            Q.     Now, in your complaint I don't know if you
 15     want a copy but you say at paragraph 61 that Dave told
 16     you that he was working on something bigger than
 17     Facebook by creating his own digital money.                         Do you
 18     remember that?
 19            A.     Yes.
 20            Q.     Do you have any pictures from that day?
 21            A.     Yes.
 22            Q.     Do you know if they were produced in
 23     discovery?
 24            A.     I'm not sure.
 25            Q.     After the Thanksgiving dinner did you have any


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 44 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 44

  1     communications with Dave in 2009 regarding the digital
  2     money that he said would be bigger than Facebook?
  3            A.     No.
  4            Q.     Do you have any communications with Dave in
  5     2010 regarding the digital money that Dave said would be
  6     bigger than Facebook?
  7            A.     No.
  8            Q.     Do you have any communications with Dave in
  9     2011 regarding the digital money that Dave said would be
 10     bigger than Facebook?
 11            A.     No.
 12            Q.     Do you have any communications with Dave in
 13     2012 regarding the digital money that Dave said would be
 14     bigger than Facebook?
 15            A.     No.
 16            Q.     Do you have any communications with Dave up
 17     until April 2013 regarding the digital money that Dave
 18     said would be bigger than Facebook?
 19            A.     No.
 20            Q.     After Dave died I understand that you formated
 21     some of Dave's hard drives and threw out a bunch of his
 22     work papers; is that correct?
 23                   MR. FREEDMAN:           Objection.
 24                   THE WITNESS:          I did discard some papers and
 25            hard drives I first examined to see if there was


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 45 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                       Page 45

  1            anything on them and once I found out that there
  2            wasn't I believe there were two hard drives that I
  3            formated.
  4     BY MR. PASCHAL:
  5            Q.     Before you formated and before you threw those
  6     papers away did you find any evidence of the digital
  7     currency that Dave said would be bigger than Facebook?
  8            A.     No.
  9                   MR. PASCHAL:          I want to show you an e-mail
 10            exchange that you had with Dr. Wright.
 11                   (Defendant's Exhibit No. 6 was
 12                   marked for identification.)
 13     BY MR. PASCHAL:
 14            Q.     So if you look at the bottom of page one and
 15     you sent this e-mail -- do you remember this e-mail?                         Go
 16     ahead and read it.
 17                   MR. FREEDMAN:           What exhibit number is this?
 18                   MR. PASCHAL:          I think it's 6.
 19                   THE WITNESS:          Yes, I remember.
 20     BY MR. PASCHAL:
 21            Q.     You remember this e-mail?
 22            A.     Yes.
 23            Q.     At the bottom you'll say "hi Craig, I would
 24     like to ask for your advice if I may.                          After everything
 25     you have shared with me I feel like I can completely


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 46 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 46

  1     trust you.       As mysterious and exciting as all this news
  2     is I also feel nervous about making mistakes.                      I very
  3     well could have already made some mistakes months ago by
  4     throwing away of bunch of Dave's papers and formating
  5     drives that I could not access."                      Do you remember that
  6     statement?
  7                   MR. FREEDMAN:           Objection.
  8                   THE WITNESS:          Yes.
  9                   MR. FREEDMAN:           Wait one second let me object
 10            and then go ahead and answer the question.
 11     BY MR. PASCHAL:
 12            Q.     Do you remember that statement?
 13            A.     Yes.
 14            Q.     I just want to go over this e-mail.                  First you
 15     say that you may have made some mistakes some months
 16     ago.    When you say "some months ago" what timeframe are
 17     you talking about, how many months ago?
 18            A.     Sometime in 2013.
 19            Q.     Was it before Thanksgiving, after
 20     Thanksgiving?
 21                   MR. FREEDMAN:           Objection.
 22                   THE WITNESS:          You're talking about 2013?
 23     BY MR. PASCHAL:
 24            Q.     Yes, November 2013 Thanksgiving.
 25            A.     It could have been before that.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 47 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                Page 47

  1            Q.     Our analysis shows that two drives were
  2     formated and installed with Windows on November 10, 2013
  3     would that date be about right?
  4            A.     Possibly, yes.
  5            Q.     Did you purchase the Windows software
  6     installed on those drives?
  7            A.     I don't remember.
  8            Q.     You don't remember?
  9            A.     (Indicating).
 10            Q.     Would any -- do you have any documents like
 11     credit card receipts showing you purchased the Windows
 12     software?
 13            A.     I don't know.
 14            Q.     You don't know?
 15            A.     Could have been a version of Windows that my
 16     brother had.
 17            Q.     You also say that you threw out a bunch of
 18     Dave's work papers.           How much is a bunch?
 19            A.     Just when I was cleaning out his house.              I
 20     don't remember exactly how many.
 21            Q.     When you threw these papers out was it the
 22     same day November 10th 2013 or November of 2013?
 23            A.     No.    This was like shortly after he passed
 24     away when I was going through his house, going through
 25     his stuff.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                  YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 48 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                        Page 48

  1            Q.     Did you keep any of the documents that he had,
  2     any of his work papers?
  3            A.     I couldn't really find any like work papers.
  4     I only found things like related to the certificates
  5     that he earned like security related certificates.
  6            Q.     You threw away his certificates?
  7            A.     No, I'm saying I kept --
  8            Q.     You kept those?
  9            A.     Right.
 10            Q.     When you say the working papers you threw away
 11     what are you referring to?
 12            A.     Actually I'm not even sure they were work
 13     papers.     I guess they looked like things that didn't
 14     look relevant to keeping.
 15            Q.     Did you read all the papers before you threw
 16     them away?
 17            A.     Briefly.
 18            Q.     So I guess none of it seemed important?
 19            A.     Exactly.
 20            Q.     Let me ask you.            If any of those documents had
 21     a random set of numbers and letters and just random
 22     gibberish you would haven't considered that important,
 23     would you?
 24                   MR. FREEDMAN:           Objection.
 25                   THE WITNESS:          I don't know.              I don't know.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                          YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 49 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                  Page 49

  1     BY MR. PASCHAL:
  2            Q.     So what did you do to determine whether or not
  3     something was important?
  4            A.     Just whatever I looked at -- I don't know
  5     specifically.        I mean like I was just going through
  6     papers quickly and if something looked like it was
  7     connected to him I would keep it.
  8            Q.     Say the last part again, I couldn't hear you.
  9            A.     If something looked like it was connected to
 10     him I would keep it.            Like certificates, things he
 11     earned, anything personal.
 12            Q.     So --
 13            A.     Like a lot of stuff I threw out could have
 14     just been like junk mail.                That was unimportant I didn't
 15     need to keep it.
 16            Q.     How would you consider something junk mail?
 17            A.     Like advertisement type stuff.
 18            Q.     Let me just -- when you were formating or when
 19     you threw out the papers were you already the personal
 20     representative of the estate?                    Let me rephrase that.   Do
 21     you know -- do you know that you were the personal
 22     representative of the estate when you --
 23            A.     I'm not sure if I knew at that time.
 24            Q.     Okay.
 25                   MR. FREEDMAN:           We've been going an hour.      Can


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                    YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 50 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                       Page 50

  1            we take a break?
  2                   MR. PASCHAL:          Can we --
  3                   MR. FREEDMAN:           If you have more questions go
  4            ahead.
  5                   MR. PASCHAL:          Few more questions and then we
  6            can take a break.
  7     BY MR. PASCHAL:
  8            Q.     So you said if it was connected to Dave you
  9     would keep it.        So if something I'm just trying to
 10     figure out what the measurement that was.                          If there was
 11     scribbling on papers would you just throw that away?
 12                   MR. FREEDMAN:           Objection.
 13                   THE WITNESS:          I don't know.              Possibly.
 14     BY MR. PASCHAL:
 15            Q.     When did you become familiar with Bitcoin?
 16                   MR. FREEDMAN:           Do you think maybe we can take
 17            a break here?        Sounds like you're going to a
 18            different topic.
 19                   MR. PASCHAL:          Let's take a break.
 20                   THE VIDEOGRAPHER:              The time is 11:03 a.m. and
 21            we're off the record.
 22                   (Thereupon, a brief recess was taken.)
 23                   THE VIDEOGRAPHER:              The time is now 11:17 a.m.
 24            and we're back on the record.
 25


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 51 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                   Page 51

  1     BY MR. PASCHAL:
  2            Q.     Sorry.     Just briefly before we left off and
  3     earlier today.        I have some follow-up questions.             Did
  4     Dave live in Palm Beach Gardens?
  5            A.     It might be officially called like Riviera
  6     Beach.
  7            Q.     It's in the area, right?
  8            A.     Yes.
  9            Q.     Palm Beach County?
 10            A.     Yes.
 11            Q.     Last time you saw Dave was in 2009?
 12            A.     Yes.
 13            Q.     And you guys lived in the same county?
 14            A.     Yes.
 15            Q.     About how far apart did you guys live from
 16     each other?
 17            A.     Five to ten minutes.
 18            Q.     When we left off we were talking about on the
 19     e-mail where you formated and you said you formated
 20     threw out some of Dave's work papers so I think we were
 21     talking about the work papers.                    Why were you throwing
 22     the papers away?
 23            A.     Like I said it just looked like it was
 24     unimportant stuff.          Everyday stuff you get in the mail
 25     just advertisements, news clipping type and things.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                     YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 52 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 52

  1             Q.    So if you go back to that e-mail in front of
  2     you you say that you were concerned that you made a
  3     mistake?
  4             A.    Yes.
  5             Q.    How were you concerned?
  6                   MR. FREEDMAN:           You said how or what?
  7     BY MR. PASCHAL:
  8            Q.     Why?    Why were you concerned?
  9            A.     What's that?
 10            Q.     Why were you concerned?
 11            A.     Because I had just discarded some of his
 12     stuff.
 13            Q.     But you said the stuff you discarded was junk
 14     mail?
 15            A.     Right.     And I was using his drives.
 16            Q.     So you were concerned because you were using
 17     his drives, not because you threw out his work papers?
 18            A.     No.    I was concerned about a little of
 19     everything.
 20            Q.     But sitting here today you can't tell us the
 21     content of the papers that you threw out?
 22                   MR. FREEDMAN:           Objection.
 23                   THE WITNESS:          No.
 24     BY MR. PASCHAL:
 25            Q.     But you were concerned that you were throwing


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 53 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 53

  1     them out and formated certain drives?
  2                   MR. FREEDMAN:           Objection.
  3                   THE WITNESS:          Well, the drives that I formated
  4            there was nothing on them.
  5     BY MR. PASCHAL:
  6            Q.     We're going to talk about that more but you
  7     said you were concerned because you were using the
  8     drives; right?
  9            A.     Yes.    After -- after he passed away yes, I
 10     started using them.
 11            Q.     And you were concerned you were using them.
 12     Did you continue to use them in 2014?
 13            A.     Yes.
 14            Q.     Did you continue to use them in 2015?
 15            A.     Yes.
 16            Q.     Did you continue to use them in 2016?
 17            A.     Yes.
 18            Q.     Did you continue to use them in 2017?
 19            A.     Yes.
 20            Q.     Did you continue to use them in 2018?
 21            A.     I believe so.
 22            Q.     After you filed the lawsuit you continued to
 23     use Dave's devices; right?
 24            A.     Yes.
 25            Q.     When did you stop using Dave's devices?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 54 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 54

  1            A.     I don't remember exactly.
  2            Q.     Was it maybe like a few months ago, few weeks
  3     ago?
  4                   MR. FREEDMAN:           Objection.
  5                   THE WITNESS:          In the range of like around this
  6            lawsuit but --
  7     BY MR. PASCHAL:
  8            Q.     Sorry, go ahead.
  9            A.     I was just putting my personal files on them.
 10     I never touched Dave's stuff.
 11            Q.     Let me break that statement down.                    So what
 12     caused you to stop using the devices?
 13                   MR. FREEDMAN:           If you can answer this question
 14            without going into conversation you had with your
 15            lawyers then answer it.
 16                   THE WITNESS:          Well, I just didn't want to
 17            tamper with anything.
 18     BY MR. PASCHAL:
 19            Q.     So you were using them in 2018 you were
 20     tampering with it?
 21                   MR. FREEDMAN:           Objection.
 22                   THE WITNESS:          No.      I mean I -- I was just
 23            using it for my own personal use.
 24     BY MR. PASCHAL:
 25            Q.     I want to go back two questions ago and you


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 55 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                    Page 55

  1     just said that you stopped using the devices because you
  2     didn't want to tamper with anything.                         So were you
  3     concerned that you were tampering with anything in 2018?
  4            A.     I was never concerned about tampering with
  5     anything of Dave's.           I was concerned about tampering
  6     with my own personal things like -- like through the
  7     lawsuit you might view that I was somehow like deleting
  8     my own stuff or something that might be a bad thing but
  9     I wasn't --
 10            Q.     Let me say it this way.                   Because of the
 11     lawsuit you were concerned that it would appear that you
 12     were trying to delete things by using the devices; is
 13     that fair to say?
 14                   MR. FREEDMAN:           Objection.
 15                   THE WITNESS:          Can you repeat that?
 16     BY MR. PASCHAL:
 17            Q.     Yes, was it because of the lawsuit that you
 18     stopped using the devices because you were concerned
 19     that it would appear that you were trying to delete
 20     things?
 21                   MR. FREEDMAN:           Objection.
 22                   THE WITNESS:          I guess that's part of it.
 23     BY MR. PASCHAL:
 24            Q.     When do you remember that you first considered
 25     suing or bringing this action against Dr. Wright?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                      YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 56 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 56

  1                   MR. FREEDMAN:           Hold on.          What topic are you
  2            in?
  3                   MR. PASCHAL:          That goes to the facts alleged
  4            in the amended complaint.
  5                   MR. FREEDMAN:           Which number?
  6                   MR. PASCHAL:          That goes to the facts alleged
  7            in the alleged complaint.                  Goes to preservation of
  8            device, chain of custody.                  I think it goes to
  9            several topics.          You want to go through them all?
 10                   MR. FREEDMAN:           Where -- can you show me the
 11            number?
 12                   MR. PASCHAL:          Preservation of devices I think
 13            that's like the first five.                    That's the very
 14            purpose of this deposition.
 15                   MR. FREEDMAN:           I don't think so.            He can
 16            answer.      I'll allow the question but keeping an eye
 17            on you.
 18                   MR. PASCHAL:          Can you read my question back?
 19                   (Thereupon, a portion of the record
 20                   was read back by the reporter.)
 21                   THE WITNESS:          I don't remember the exact date.
 22     BY MR. PASCHAL:
 23            Q.     Was it 2016?
 24            A.     I don't know.
 25            Q.     Could it have been after that?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 57 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                             Page 57

  1            A.     It could have been after that.
  2            Q.     So I'm going to show you an e-mail that you
  3     had with Patrick Paige, March 31st 2016.
  4                   (Defendant's Exhibit No. 7 was
  5                   marked for identification.)
  6     BY MR. PASCHAL:
  7            Q.     If you turn to the second page and you can
  8     look at what you said before but you say there are a lot
  9     of details left out -- you're discussing Craig and
 10     things you think about Dr. Wright.                        "There are a lot of
 11     details left out that I may have to reserve until
 12     litigation."        You see that?
 13            A.     Yes.
 14            Q.     So this was March 31st 2016.                         So as early at
 15     least March 31st 2016 you were considering litigation?
 16                   MR. FREEDMAN:           Objection.
 17                   THE WITNESS:          I'm not sure about that.
 18     BY MR. PASCHAL:
 19            Q.     So what were you considering to reserve until
 20     litigation when you were talking to Patrick Paige?                            Who
 21     were you planning on litigating against?
 22                   MR. FREEDMAN:           Ira, if you need to read the
 23            whole e-mail read the whole e-mail and answer the
 24            question.
 25                   MR. PASCHAL:          Take your time.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 58 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                         Page 58

  1                   THE WITNESS:          Yes, I guess --
  2                   MR. FREEDMAN:           Don't guess Ira.             Answer the
  3            question if you know it.                  Not going to help them if
  4            you guess.
  5                   THE WITNESS:          I may have been considering
  6            litigation against him at that time.
  7     BY MR. PASCHAL:
  8            Q.     March 31st 2016?
  9            A.     I don't believe I filed anything -- it was
 10     just --
 11            Q.     Just asking --
 12            A.     I was thinking about it, yes.
 13            Q.     Are there any documents to reflect an earlier
 14     date than that?
 15            A.     I don't know.
 16            Q.     You don't know?            Sorry, I didn't hear you.
 17            A.     I don't know.
 18                   MR. PASCHAL:          Showing you an article that
 19            Dr. Wright and your brother wrote.
 20                   (Defendant's Exhibit No. 8 was
 21                   marked for identification.)
 22     BY MR. PASCHAL:
 23            Q.     It's called Overwriting Hard Drive Data: The
 24     Great Wiping Controversy.                You produced this document to
 25     us, do you recall that?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 59 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                Page 59

  1            A.     I guess if we produced it we --
  2            Q.     Have you read this?
  3            A.     No.
  4            Q.     You have what, 20 plus years of experience
  5     with computers; right?
  6            A.     Just general use, yes.
  7            Q.     You're generally familiar with how to
  8     preserve, overwrite or delete data on a hard drive?
  9            A.     I don't have any special training in that.               I
 10     just have general computer use.
 11            Q.     To my question you have general experience
 12     with how to overwrite, preserve or delete data from a
 13     hard drive?
 14            A.     Not preserve.           If you're talking about like
 15     how a forensic specialist might know how to secure data
 16     I don't have any training in that type of thing.                   I just
 17     know how to general --
 18            Q.     Generally do you know how to preserve,
 19     overwrite and delete data from a hard drive?
 20                   MR. FREEDMAN:           Objection.
 21                   THE WITNESS:          I just know how to generally
 22            store data on a hard drive.
 23     BY MR. PASCHAL:
 24            Q.     You understand you're under oath today;
 25     correct?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                  YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 60 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                Page 60

  1             A.    Yes.
  2             Q.    You understand the importance when you're
  3     under oath you have to give complete and truthful
  4     answers to the best of your ability; correct?
  5             A.    Yes.
  6                   MR. PASCHAL:          I'm showing you your responses
  7            to our interrogatories.                 This is going to be number
  8             eight?
  9                   MR. FREEDMAN:           9.
 10                   (Defendant's Exhibit No. 9 was
 11                   marked for identification.)
 12                   MR. FREEDMAN:           Do you have a copy for us?
 13                   MR. PASCHAL:          Yes.
 14     BY MR. PASCHAL:
 15            Q.     If you turn to page six a response to request
 16     it should be interrogatory number 20 at the second
 17     sentence you say "additionally Ira has been employed in
 18     web site design and affiliate marketing for the past 22
 19     years and uses computers extensively as a part of his
 20     work.     During this time Ira became generally familiar
 21     with how to preserve, overwrite or erase data on
 22     electronic devices."            Is that your statement?
 23            A.     Yes.
 24            Q.     And you swore this under penalty of perjury
 25     just like you did here today; correct?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                  YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 61 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                       Page 61

  1            A.     Yes.
  2            Q.     So do you know or do you have general
  3     experience with how to preserve, overwrite or delete
  4     data from a hard drive?
  5            A.     That's just general every day use.                   Just like
  6     an average computer --
  7            Q.     With that general knowledge you were in
  8     possession of overwriting paper that Dave and Dr. Wright
  9     wrote from March of 2016 you continued to use Dave's
 10     electronic devices for your personal use until well
 11     after -- almost a year after this litigation was filed;
 12     is that correct?
 13                   MR. FREEDMAN:           Objection.
 14                   THE WITNESS:          Yes.
 15     BY MR. PASCHAL:
 16            Q.     So could we go back to the February 2014
 17     e-mail that you had with Craig?
 18                   MR. FREEDMAN:           What exhibit number?
 19                   MR. PASCHAL:          I wasn't writing them down.           I
 20            think that might be three.
 21                   MR. FREEDMAN:           No, three is the verified
 22            complaint.
 23                   MR. PASCHAL:          Four?        Maybe it's five.
 24                   MR. FREEDMAN:           Four is the 11th October 2012
 25            e-mail.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 62 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 62

  1                   MR. PASCHAL:          Yes, that's it, four.
  2     BY MR. PASCHAL:
  3            Q.     So we talked about the work papers.                       Let's
  4     talk about the formating of the drives.                            You said in
  5     that e-mail that you couldn't --
  6                   MR. FREEDMAN:           Give me one second to grab it
  7            myself.      Okay.     Go ahead.
  8     BY MR. PASCHAL:
  9            Q.     So you said in that e-mail that you formated
 10     drives you could not access.                   You see that?
 11            A.     Yes.
 12            Q.     What did --
 13                   MR. FREEDMAN:           Wait, this is the wrong e-mail.
 14            This is not that e-mail.                  This is from Dave Kleiman
 15            to Craig Wright.           What's the date on it?
 16                   MR. PASCHAL:          You know what, you can borrow
 17            mine and give it back to me after this question.
 18                   MR. FREEDMAN:           He doesn't have it in front of
 19            him either.       This is Exhibit 4.
 20                   THE WITNESS:          I know what you're talking
 21            about.
 22                   MR. FREEDMAN:           Hold on a second.
 23            February 14th.         It's Exhibit 6.
 24     BY MR. PASCHAL:
 25            Q.     Ira, you said you know what I'm talking about.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 63 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                        Page 63

  1     So you said that you couldn't -- you formated drives you
  2     couldn't access?
  3            A.     I formated drives that prompted me that they
  4     could only be formated.
  5            Q.     Sorry, say that again.
  6            A.     When I tried to access the drive the pop up
  7     screen appears and it says that the drive needs to be
  8     formated.      So I take that as the drive's empty and I
  9     could format it.
 10            Q.     Let's break that down then.                      So before you
 11     formatted the drive did you ask for any professional
 12     help in recovering any data from the drive?
 13            A.     No.
 14            Q.     When you say I take that as the drive is empty
 15     what are you basing that -- your -- that statement on?
 16            A.     Just my general computer use.
 17            Q.     Your general -- what I discussed before your
 18     general knowledge of preserving, deleting and
 19     overwriting data?
 20                   MR. FREEDMAN:           Objection.
 21                   THE WITNESS:          My general use of hard drives,
 22            computers.
 23     BY MR. PASCHAL:
 24            Q.     So Ira, I mean in 2009 Dave tells you that he
 25     is working on something that's bigger than Facebook,


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                          YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 64 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 64

  1     this digital currency, you have two hard drives and you
  2     format them; right?
  3            A.     Yes.
  4            Q.     And then you continue to use them for several
  5     years; right?
  6            A.     Yes.
  7                   MR. PASCHAL:          I'm showing you your second
  8            amended responses and objections to our first set
  9            of interrogatories.             This is going to be number
 10            ten.
 11                   (Defendant's Exhibit No. 10 was
 12                   marked for identification.)
 13     BY MR. PASCHAL:
 14            Q.     Can you look at response number two and that
 15     interrogatory two is identify all electronic devices
 16     that Dave Kleiman owned or possessed at the time of his
 17     death.      You see that?
 18            A.     Yes.
 19            Q.     Is this a complete list or is there anything
 20     else that needs to be added to this list?
 21            A.     I believe that's a complete list.
 22            Q.     So these were all electronic devices that Dave
 23     had?
 24            A.     Yes.
 25            Q.     Which of these drives did you format?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 65 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                  Page 65

  1            A.     I believe it was two of the Seagate Momentus.
  2            Q.     So there's the first one, right the Seagate
  3     Momentus 500GB, that one?
  4            A.     I think so.
  5            Q.     Then it said the amount of data currently
  6     stored is 17.6 GBs.           You see that?
  7            A.     Yes.
  8            Q.     Now, you said that you took the prompt as to
  9     format the drive there was no information on the drives.
 10     Is this entire 17.6 GBs your personal information?
 11            A.     I think that's probably mostly the operating
 12     system that I installed on it.
 13            Q.     And then the next Seagate would be the -- I
 14     think three down it's a Seagate Momentus 500 GB.                   Are
 15     those the same types of drive, just two of them?
 16            A.     I believe so.
 17            Q.     The third one that's the other one that you
 18     formated?
 19            A.     I think so.
 20            Q.     Did you format the drives so that you could
 21     use them personally?
 22            A.     Yes.
 23            Q.     Well, now if you've been using them for so
 24     long why is it saying on the third one the amount of
 25     data currently stored is zero?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                    YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 66 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                        Page 66

  1             A.     I'm not sure the amount of data on that one is
  2     accurate.       I'm not sure if that one was reported
  3     accurately.
  4            Q.     Would that be for the same one -- scratch
  5     that.       Strike that.      Would that be the same for the
  6     first one where you said 17.6 GB was for the operating
  7     system alone; is that accurate?
  8            A.     I believe so.
  9            Q.     You've been using that device for years you
 10     haven't stored anything on it?
 11            A.     I don't think I really used it that much.                    I
 12     remember installing operating systems on those two
 13     drives but I never really used it much.
 14            Q.     So you formated them so you could use them;
 15     right?
 16            A.     Yes.    I may have not used it for a very
 17     limited amount of time.
 18            Q.     When was that limited amount of time?
 19            A.     I don't remember.
 20            Q.     What are you storing on those devices?
 21            A.     I think just the operating systems.                  I may
 22     have also put like maybe some web site design program on
 23     there.
 24            Q.     That's it?
 25            A.     As far as I can recall.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                          YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 67 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 67

  1            Q.     Ira, are you storing any commercial videos on
  2     those devices?
  3            A.     Commercial videos?               I don't know.
  4            Q.     Are you storing any commercial music files on
  5     those devices?
  6                   MR. FREEDMAN:           Objection.
  7                   THE WITNESS:          I would have to look at that, I
  8            don't know.
  9     BY MR. PASCHAL:
 10            Q.     Are you storing any personal photos of your
 11     family on those devices?
 12                   MR. FREEDMAN:           Objection.
 13                   THE WITNESS:          Are you talking about just the
 14            Seagate?
 15     BY MR. PASCHAL:
 16            Q.     On these two you formated.
 17            A.     I don't know.           I don't think so.            I don't
 18     think I put any photos on there.
 19            Q.     Were you able to access the remainder of all
 20     of Dave's drives?
 21            A.     No.
 22                   MR. FREEDMAN:           Objection.
 23     BY MR. PASCHAL:
 24            Q.     That's in this list.
 25            A.     Yes, right.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 68 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 68

  1            Q.     You weren't able to access them?
  2            A.     I think there might be one or two that we
  3     weren't able to access.
  4            Q.     What were those?
  5            A.     I think the Hitachi Travelstar.
  6            Q.     What was the other one?
  7            A.     I don't remember.
  8            Q.     What did you do to access the Hitachi
  9     Travelstar 100 GB?
 10            A.     I think I just plugged it in.
 11            Q.     You haven't done anything else to it?
 12            A.     No.
 13            Q.     There's no forensic image of it?
 14            A.     There was like you mean after litigation
 15     started?      Not prior to litigation.
 16            Q.     There was none.            There was one done after the
 17     litigation?
 18            A.     Yes.
 19            Q.     When was that done?
 20            A.     I don't remember the date.
 21            Q.     Was it this year?
 22            A.     Yes.
 23            Q.     Are you storing any commercial videos on any
 24     of these devices?
 25            A.     I don't remember.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 69 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                            Page 69

  1            Q.     Are you storing any commercial music files on
  2     any of these devices?
  3            A.     I would have to look at them.                        I don't know.
  4            Q.     You didn't look at them before today?
  5            A.     Yes, I've looked at them before today but I
  6     don't remember it exactly what was on them.
  7            Q.     Do you remember storing any pictures of your
  8     family on any of those devices?
  9            A.     I think -- yes, I think I put some photos.                           I
 10     mean I would imagine that some of these drives have
 11     photos.
 12            Q.     Which drives have photos?
 13            A.     I don't know specifically.
 14            Q.     Can you look at I think it's seven down where
 15     you say four to five hard drives that are no longer in
 16     the estate's possession.               You see that?
 17            A.     Yes.
 18            Q.     Then a footnote you say "Ira gave three or
 19     four drives that were possessed by Dave Kleiman at the
 20     time of his death to Patrick Paige (Dave's business
 21     partner in Computer Forensics LLC) as Patrick informed
 22     him they were Computer Forensic LLC drives with business
 23     data stored on them.            There was one other drive that was
 24     on Dave's bedroom counter.                 This drive was broken and
 25     would not power on.           Ira disposed of this drive in


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 70 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 70

  1     2013."       Do you recall that?
  2             A.     Yes.
  3             Q.     I'm going to just break that down.                  Can you
  4     tell me today whether it's three or four drives that you
  5     gave to Patrick Paige and Carter Conrad?
  6            A.     I don't remember.
  7                   MR. FREEDMAN:           Objection.
  8     BY MR. PASCHAL:
  9            Q.     Can you say your answer again?
 10            A.     I don't remember the exact number.
 11            Q.     Do you recall when you gave him those drives?
 12                   MR. FREEDMAN:           Objection.
 13                   THE WITNESS:          I believe it was maybe within
 14            like a month after Dave passed away.
 15     BY MR. PASCHAL:
 16            Q.     Did they ever give those drives back to you?
 17            A.     No.
 18            Q.     I want to go into that but let me ask you
 19     this.       You said you found this drive on the bedroom
 20     counter.      Did Dave have an office at his house?
 21            A.     Yes, he had a room in the back, yes.
 22            Q.     Was this -- were the three or four drives you
 23     you gave to Patrick Paige, were those in his bedroom or
 24     were they in his office?
 25            A.     They were in his office.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 71 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 71

  1            Q.     Before you gave those drives to Patrick Paige
  2     did you get any professional analysis to see what was on
  3     the drives?
  4            A.     No.
  5            Q.     Did you look in the drives yourself?
  6            A.     No.
  7            Q.     Did you access the drives?
  8            A.     No.
  9            Q.     How was Patrick able to access the drives?
 10            A.     Repeat that.
 11            Q.     How was Patrick able to access the drives?
 12            A.     I don't know.
 13            Q.     So how did Patrick know that -- well, did
 14     Patrick tell you how did you know that those drives
 15     belonged to Computer Forensics?
 16            A.     He told me that they belonged to Computer
 17     Forensics.
 18            Q.     Did you --
 19            A.     I don't remember if they were labeled or not.
 20            Q.     But so other than Patrick's word they belonged
 21     to Computer Forensics did you have anything else to show
 22     that they may have not been belonged to Computer
 23     Forensics?
 24                   MR. FREEDMAN:           Objection.
 25                   THE WITNESS:          No.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 72 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                    Page 72

  1     BY MR. PASCHAL:
  2            Q.     You don't know what was stored on those
  3     drives, do you?
  4            A.     Correct.
  5            Q.     So if a Bitcoin wallet was on that drive you
  6     wouldn't know?
  7            A.     Yes, I don't know -- I never looked at the
  8     drives.
  9            Q.     Have you asked for those drives back from
 10     Patrick?
 11            A.     No.
 12            Q.     Now, you say that there was a drive on the
 13     bedroom counter that you couldn't power on and you
 14     disposed of it.         Do you recall that?
 15            A.     Yes.
 16            Q.     Dave had an office so was this the only drive
 17     that was in his bedroom?
 18            A.     No.    I believe there were -- he kept his
 19     backpack.
 20            Q.     So let me do this then.                   I'm not going to show
 21     you the photo but on his counter he had a backpack, a
 22     blue backpack?
 23            A.     Not on the counter.                In his bedroom.    You
 24     asked if there were other hard drives in his bedroom.
 25            Q.     Okay.     Were there any hard drives in his


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                      YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 73 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 73

  1     bedroom?
  2            A.     Yes.
  3            Q.     What other drives were in his bedroom?
  4            A.     I believe most of the drives that you have
  5     listed here.
  6            Q.     So he kept all of his drives in his bedroom?
  7            A.     In a backpack, yes.
  8            Q.     But the three or four drives that he didn't
  9     have in the backpack they were in his office?
 10            A.     Yes.
 11            Q.     Now, this one drive was on the bedroom
 12     counter; right?
 13            A.     Yes.
 14            Q.     It was the only drive that was on the bedroom
 15     counter?
 16            A.     Yes.
 17            Q.     What was on his bedroom counter?
 18                   MR. FREEDMAN:           Objection.
 19                   THE WITNESS:          I don't remember exactly.
 20     BY MR. PASCHAL:
 21            Q.     What did this drive look like?
 22            A.     I just remember it was an external drive.
 23            Q.     Do you remember what color it was?
 24            A.     No.
 25            Q.     You don't know what type it was either?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 74 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                         Page 74

  1             A.     Not offhand.
  2             Q.    Do you remember how big it was?
  3             A.    Maybe like six or seven inches high by a
  4     couple inches wide.
  5             Q.    So like --
  6             A.    Yes.
  7            Q.     It was a big hard drive?
  8            A.     I don't --
  9            Q.     It wasn't like a laptop hard drive, let me ask
 10     that?
 11            A.     No, it wasn't a laptop drive.                         It was an
 12     external drive.
 13             Q.    For like a tower computer?
 14             A.    For a tower computer?
 15             Q.    For like a regular computer?                         For like a
 16     desktop computer?
 17             A.    It could be used with anything.
 18             Q.    You just plug it in?
 19             A.    You can connect it to any type of computer.
 20             Q.    I'm not going to show the picture but on
 21     Dave's countertop he had a blue backpack, he had a
 22     yellow shirt, he had another bag, he had a bottle of
 23     beer.       There was a wine glass that was empty and then he
 24     had his glass mirror here.                 There was a cell phone on
 25     the top of a white box and then right below it there was


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 75 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 75

  1     a very, very small black box, that doesn't fit the
  2     description of the hard drive you're talking about but
  3     could that have been the hard drive?
  4                   MR. FREEDMAN:           Objection.
  5                   THE WITNESS:          Where are you getting this
  6            picture?      I don't even -- I don't understand the
  7            picture that you're just painting.
  8     BY MR. PASCHAL:
  9            Q.     The pictures that the police took after when
 10     they --
 11            A.     You have actual photos?
 12            Q.     Yes.    I can show them.
 13            A.     Yes, it would help if I could see the photo
 14     then I might -- I don't know.
 15                   MR. PASCHAL:          Can we print here?
 16                   MR. FREEDMAN:           Yes.
 17                   MR. PASCHAL:          So on our next break I'll print
 18            it and show you.           I don't know -- the reason why I
 19            did not show you is because it's -- it is graphic.
 20            So I don't know if -- at the next break you guys
 21            decide if you want to see it and I can point it out
 22            to you, okay?
 23                   THE WITNESS:          Okay.
 24     BY MR. PASCHAL:
 25            Q.     So the pictures that the police took from the


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 76 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 76

  1     day that they went to Dave's house you haven't seen any
  2     of those pictures?
  3            A.     No.
  4            Q.     On the drive that you -- you threw away you
  5     wouldn't be able to tell us today one way or another
  6     whether or not there was Bitcoin wallets or Bitcoin
  7     information on that drive?
  8            A.     I was never able to access it.
  9            Q.     So you wouldn't be able to tell us today
 10     whether or not Bitcoin wallets or Bitcoin were on that
 11     drive?
 12                   MR. FREEDMAN:           Objection.
 13                   THE WITNESS:          Again I wasn't able to access
 14            it.
 15     BY MR. PASCHAL:
 16            Q.     Is it a yes or no?
 17            A.     Anything could have been on it.
 18            Q.     But you wouldn't know?
 19            A.     I wouldn't know because I couldn't access it.
 20            Q.     And you threw it away?
 21            A.     Yes.    It was -- it didn't work.
 22            Q.     Just going back.             So when you came in
 23     possession of Dave's computers did you have your own
 24     personal computer?
 25            A.     Yes.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 77 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 77

  1            Q.     So why did you format Dave's devices so that
  2     you could use those computers?
  3            A.     I guess I needed more storage space.                    Maybe my
  4     computer was full with stuff, other stuff.
  5            Q.     So sitting here today you can't tell us why
  6     you decided to use Dave's computers, you're speculating,
  7     are you?
  8            A.     Why I couldn't use --
  9            Q.     Why did you use Dave's computers rather than
 10     your own?
 11            A.     I put the operating systems on there because
 12     my computer might have had a different operating system.
 13     For one reason or another I needed to use like Windows 7
 14     or Windows 8 so that's why I formated those two and put
 15     those operating systems on there.
 16            Q.     Why didn't you just get another hard drive or
 17     computer?
 18                   MR. FREEDMAN:           Objection.
 19                   THE WITNESS:          His were laying around and
 20            they -- they said they could be formated.
 21     BY MR. PASCHAL:
 22            Q.     Who said they could be formated?
 23            A.     When I plugged them in the pop up screen said
 24     that the drives need to be formated.                         So that to me that
 25     appears that the drives were empty.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 78 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                       Page 78

  1            Q.     When you had the drive that was broken what
  2     made you think it was broken?
  3            A.     It wouldn't turn on.                You didn't hear like the
  4     platter spinning or anything.
  5            Q.     Did you ask for any professional help trying
  6     to get it to start, to turn on?
  7            A.     No.
  8            Q.     So just -- you tried turning it on it didn't
  9     turn on so you threw it away?
 10            A.     Yes.
 11                   MR. FREEDMAN:           Objection.
 12     BY MR. PASCHAL:
 13            Q.     So when you became the personal representative
 14     of the estate of Dave Kleiman what steps did you take to
 15     preserve the assets of the estate?
 16            A.     Well, I reached out to my attorney --
 17                   MR. FREEDMAN:           Ira, if you can answer the
 18            question without revealing what you discussed with
 19            your attorney then answer it.                      But don't discuss
 20            anything that you discussed with your attorney.
 21                   MR. PASCHAL:          Your objection is don't talk
 22            about Karp?
 23                   MR. FREEDMAN:           Just discussions with your
 24            lawyer.
 25                   MR. PASCHAL:          Don't tell me about your


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 79 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                      Page 79

  1             conversations with Karp.
  2     BY MR. PASCHAL:
  3             Q.    When you became the personal representative
  4     what did you do to preserve the assets of the estate?
  5            A.     My attorney assisted me with doing that.
  6            Q.     But what did you do like did you -- what did
  7     you do personally to preserve whatever was in Dave's
  8     house?
  9                   MR. FREEDMAN:           Objection.
 10                   THE WITNESS:          I collected his personal things.
 11     BY MR. PASCHAL:
 12            Q.     And what did you collect?
 13            A.     Well, his computer equipment, some guns in his
 14     gun safe.      Some of his clothing.                  Just personal items.
 15     Like I said, his computer certificates, things like
 16     that.
 17            Q.     Can you go back to the February 2014 e-mail
 18     that you had with Dr. Wright where you discussed
 19     formating the drives?
 20                   MR. FREEDMAN:           Which exhibit number?
 21                   MR. PASCHAL:          I didn't write it down.         Do you
 22            have it?
 23                   MR. FREEDMAN:           I think it's Exhibit 6.
 24     BY MR. PASCHAL:
 25            Q.     So if you go to the second page that's the


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 80 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                       Page 80

  1     second paragraph where you start with Patrick.                       You say
  2     "Patrick and his partner e-mailed me the other day and
  3     would like me to bring over his, I guess that means
  4     Dave's, drives.         I haven't spoken with them about what
  5     happened if they did manage to access his account.                       I
  6     assume that anything in it cannot be traced when there
  7     is a withdrawal.         Being that I've only met Patrick a
  8     couple times in my life I was wondering if there are any
  9     safety measures you can recommend to me so I don't make
 10     another mistake."          So let's break this down.               What did
 11     you mean by another mistake?
 12            A.     I guess I was thinking that if I discarded
 13     anything that could have been important or related to
 14     Bitcoin.
 15            Q.     Then the section before you say "being that
 16     I've only met Patrick a couple times in my life I was
 17     wondering if there were any safety measures to
 18     recommended to me again so I don't make another
 19     mistake."      This is in February 2014 and you're saying
 20     that you have only met Patrick a couple times in my
 21     life?
 22                   MR. FREEDMAN:           Objection.
 23     BY MR. PASCHAL:
 24            Q.     Is that correct?
 25                   MR. FREEDMAN:           Objection.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 81 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 81

  1                   THE WITNESS:          Yes.
  2     BY MR. PASCHAL:
  3            Q.     But one month after Dave died you gave him
  4     three or four of Dave's hard drives; right?
  5            A.     Correct.
  6            Q.     That was only based on him telling you these
  7     belong to Computer Forensics?
  8            A.     Yes.
  9            Q.     I want to be clear you take any images of the
 10     drives that you gave to Patrick; right?
 11            A.     No.
 12            Q.     So you have no copies?
 13            A.     No.
 14            Q.     So if you go back to the e-mail you say you're
 15     going to give certain drives to Patrick and Conrad for
 16     them to analyze.         Do you see that?
 17            A.     Yes.
 18            Q.     Did you give them drives?
 19            A.     No.
 20            Q.     Why didn't you give them any drives excluding
 21     the three or four that you had already given him why
 22     didn't you give him drives at this point?
 23            A.     I didn't -- what date are we talking about
 24     again?
 25            Q.     So in February of 2014 you told Craig that you


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 82 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                 Page 82

  1     were going to give Patrick and Conrad some of Dave's
  2     electronic devices to analyze.                    Did you give Patrick and
  3     Conrad Dave's --
  4            A.     No.
  5            Q.     The answer is no?
  6            A.     No, I didn't.
  7                   MS. MCGOVERN:           Just finish the question.
  8     BY MR. PASCHAL:
  9            Q.     And why didn't you give Patrick and Conrad the
 10     drives?
 11            A.     I thought that the best idea would be to allow
 12     Craig to examine them.
 13            Q.     So you didn't give any drives to Patrick
 14     Paige?
 15            A.     No.
 16            Q.     Except for the three or four; right?
 17            A.     Right.
 18                   MR. PASCHAL:          I'm showing you the first
 19            amended complaint you filed against Patrick Paige
 20            and Carter Conrad.             This is going to be what
 21            exhibit?
 22                   THE COURT REPORTER:                11.
 23                   (Defendant's Exhibit No. 11 was
 24                   marked for identification.)
 25


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                   YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 83 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 83

  1     BY MR. PASCHAL:
  2            Q.     Can you turn to paragraph 18?                        Let me know
  3     when you're there.
  4            A.     Okay.
  5            Q.     So at paragraph 18 you say "shortly after
  6     David Kleiman's passing plaintiff, and that's you, also
  7     entrusted Computer Forensics and Patrick Paige with a
  8     smart phone owned by decedent, being Dave, which was
  9     provided the defendants for the purpose of unlocking the
 10     phone as it was password protected in aid of plaintiff's
 11     efforts to develop information as to assets of the
 12     estate.
 13                   The phone has never been returned to plaintiff
 14     and defendant Paige has since claimed that he, a
 15     computer forensic consultant, had thrown away the phone
 16     after he had dropped the phone and cracked the screen."
 17     Do you recall making this allegation?
 18            A.     Yes.
 19            Q.     So you attempted to access the device being
 20     the phone by giving it to Patrick Paige; correct?
 21            A.     Yes.
 22            Q.     But he never gave you any information from
 23     that device?
 24            A.     Correct.
 25            Q.     Did he ever give it back to you?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 84 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 84

  1            A.     No.
  2            Q.     When did you give that phone to -- that device
  3     to Patrick?
  4            A.     It was the same time that I handed him -- when
  5     he took the three drives from Dave's home.
  6            Q.     Why did you give him something?
  7            A.     Because I couldn't access it and he is a
  8     computer forensics expert I thought he would have a
  9     better chance at it than I would.
 10                   MR. PASCHAL:          Showing you your response and
 11            objections to our first set of interrogatories.
 12                   (Defendant's Exhibit No. 12 was
 13                   marked for identification.)
 14     BY MR. PASCHAL:
 15            Q.     Can you turn to the last page of this
 16     document?      Can you read that statement that you made?
 17            A.     "I, Ira Kleiman declare under penalty of
 18     perjury under the laws in the United States and the
 19     State of Florida that the foregoing is true and
 20     correct."
 21            Q.     Can you turn to interrogatory response number
 22     three?
 23            A.     Okay.
 24            Q.     We ask you "describe with specificity all
 25     attempts you have made to access Dave Kleiman's


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 85 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                  Page 85

  1     electronic devices."            Your response was "Ira did not
  2     keep a record of every attempt he made to access Dave
  3     Kleiman's electronic devices.                    That said, Ira states
  4     that he personally reviewed all drives that were
  5     accessible.       During this review Ira looked through each
  6     individual folder and each individual file contained on
  7     these drives to find anything of importance."
  8                   You didn't mention in here that you gave a
  9     device the cell phone to Patrick Paige for them to
 10     access; is that correct?
 11            A.     Well, those drives from what I believe --
 12            Q.     Not the drives I'm asking you -- go ahead.
 13            A.     What are you referring to?
 14            Q.     The phone, the device, the one that you allege
 15     in the Computer Forensic lawsuit.
 16            A.     Yes, I didn't give him the cell phone.               I just
 17     asked him to access it.
 18            Q.     So in your amended complaint for Computer
 19     Forensics you didn't allege that you gave the phone to
 20     Patrick to access the phone and that he told you that he
 21     cracked the screen and threw it away?
 22            A.     I handed the phone to him with an expectation
 23     that it would be returned to me.
 24            Q.     But you gave it to him so he could access the
 25     phone; right?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                    YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 86 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 86

  1             A.    Yes.
  2             Q.    Your testimony earlier was you gave it to him
  3     because he is a computer forensic expert so you can
  4     access the device?
  5             A.    Yes.
  6             Q.    I'm asking you you gave this answer under the
  7     penalty of perjury.           When we asked you describe with
  8     specificity all attempts you made to access Dave
  9     Kleiman's devices.          You did not say in this answer that
 10     you gave an electronic device, being the phone, to
 11     Patrick to access?
 12            A.     I thought we listed that phone on here.
 13            Q.     I'm looking just this one interrogatory right
 14     here.     You can go through them but nowhere in there do
 15     you say you gave the phone to Patrick Paige.
 16            A.     Okay.
 17            Q.     So is this an untruthful response?
 18            A.     It's possible we just missed including the
 19     cell phone.
 20            Q.     Can you go to your amendment to this
 21     interrogatory which is second amended response and
 22     objection to Dr. Wright's first set of interrogatories.
 23     That's Exhibit 10.
 24                   MR. FREEDMAN:           Are you done with 12?
 25                   MR. PASCHAL:          We're going to use it again.


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 87 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 87

  1     BY MR. PASCHAL:
  2             Q.    Can you turn to page 11, that's the last page.
  3     You took an oath to the court reporter today and you
  4     also signed this verification.                    Can you read it out to
  5     me?
  6             A.    "I, Ira Kleiman, declare under penalty of
  7     perjury under the law of the United States and State of
  8     Florida that the foregoing is true and correct."
  9             Q.    Can you go back to that same interrogatory
 10     request number three.             In the first paragraph you say
 11     the same thing that you said -- just so I'm clear on
 12     these you revised them you served us on March 21, 2019,
 13     okay?     Your first interrogatory responses the first
 14     version of this you served on March 7th 2019.                         So two
 15     weeks later we get this revised response.                          If you look
 16     in the second paragraph you add one paragraph to this
 17     response.      You want to go ahead and read that?
 18            A.     Where are you?
 19            Q.     Interrogatory three, the same one we're
 20     talking about.        It says request number three but it
 21     should be -- you say describe with specificity?
 22            A.     "Describe with specificity all the attempts
 23     you have made to access Dave Kleiman's electronic
 24     devices."
 25            Q.     Now, that first paragraph it's the same


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 88 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 88

  1     paragraph you had in your previous version to this
  2     interrogatory; right?
  3            A.     Yes.
  4            Q.     Now, if you turn the page you added the
  5     paragraph.       In this paragraph you mention that you gave
  6     an electronic device to Patrick Paige to access?
  7            A.     Apparently not.
  8            Q.     So in the two week span that you revised you
  9     did not include that additional information in this
 10     interrogatory response; correct?
 11            A.     I guess we missed it.
 12            Q.     In the two weeks that you served the first
 13     response and the second response what information did
 14     you get to remember that you installed Windows operating
 15     systems on two drives in an effort to gain access to the
 16     drives in 2013?         What caused you to remember that that
 17     information was missing?
 18                   MR. FREEDMAN:           Objection.
 19                   THE WITNESS:          Can you repeat that again?
 20     BY MR. PASCHAL:
 21            Q.     Yes, you give us a response on March 7th 2019;
 22     right?
 23            A.     Yes.
 24            Q.     You supplement that response two weeks later
 25     to add a new paragraph in that second paragraph here


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 89 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 89

  1     where you're saying you installed windows on the drives
  2     which you didn't include in your first version to these
  3     interrogatories.
  4            A.     I don't know.
  5                   MR. FREEDMAN:           Objection.
  6     BY MR. PASCHAL:
  7            Q.     Are there any documents that shows why you
  8     remembered that your first answer was incomplete?
  9                   MR. FREEDMAN:           Objection.
 10                   THE WITNESS:          I don't know.
 11     BY MR. PASCHAL:
 12            Q.     Is this a truthful answer?
 13            A.     At the time I believe it was.
 14            Q.     Is it truthful today?
 15            A.     It's possible some information was missed.
 16            Q.     Is it truthful?
 17                   MR. FREEDMAN:           Objection.
 18                   THE WITNESS:          If it's missing some information
 19            I guess it's not completely.
 20     BY MR. PASCHAL:
 21            Q.     While we're on the interrogatories I'm showing
 22     you an e-mail that you had with Patrick Paige and this
 23     is June 27, 2015.          I think that's Exhibit 12.
 24                   MR. ROCHE:        13.
 25


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 90 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                 Page 90

  1                   (Defendant's Exhibit No. 13 was
  2                   marked for identification.)
  3     BY MR. PASCHAL:
  4            Q.     In this e-mail you start by saying "hi
  5     Patrick, I don't think I'm going to be able to meet up
  6     this week.       Need to finish a client's web site.               But for
  7     now I stored the drives in a safe deposit box so they'll
  8     remain safe and as Craig mentioned there's no time limit
  9     with this stuff so we have time to figure it all out."
 10     Do you remember this e-mail?
 11            A.     Yes.
 12            Q.     Just as an initial matter is there any
 13     reason -- what computer did you send this e-mail from?
 14            A.     I guess my personal computer.
 15            Q.     Is there a reason why the date is set for the
 16     day to go first then the month and then the year?
 17            A.     Can you repeat that?
 18            Q.     If you look at the sent the time where it says
 19     Saturday and then it says the date 27 and then it says
 20     the month 6 and then the year 2015?
 21            A.     Right.
 22            Q.     Is there -- was is it unusual to you that it's
 23     set like that?
 24            A.     I never really paid attention to it.
 25            Q.     Your e-mail is -- your e-mail sends out using


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                   YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 91 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                       Page 91

  1     that date format; right?
  2                   MR. FREEDMAN:           Objection.
  3                   THE WITNESS:          I don't know.              I never paid
  4            attention to it.
  5     BY MR. PASCHAL:
  6            Q.     There's no cause for concern let me ask you
  7     that that your e-mails are sending out --
  8                   MR. FREEDMAN:           Objection.
  9     BY MR. PASCHAL:
 10            Q.     No, right?
 11            A.     No.
 12            Q.     Would it be surprising to you if Dave had
 13     e-mails that also had -- used that same date
 14     configuration?
 15                   MR. FREEDMAN:           Objection.
 16     BY MR. PASCHAL:
 17            Q.     Date, month, year?
 18            A.     I suppose not.
 19            Q.     In the February 2000 -- February 15, 2014
 20     e-mail you told Patrick that you put the drives in a
 21     safe deposit box; correct?
 22                   MR. FREEDMAN:           Objection.
 23                   THE WITNESS:          Yes.
 24     BY MR. PASCHAL:
 25            Q.     Now, can you turn to your responses and


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 92 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                Page 92

  1     objections to the second set of interrogatories.                   I
  2     don't have an exhibit number on that but you guys have
  3     it.
  4                   MR. FREEDMAN:           Second amended?
  5                   MR. PASCHAL:          Not the second amended, the
  6            second set of interrogatories.
  7                   MR. FREEDMAN:           I have responses objections to
  8            Wright's first set of interrogatories to plaintiff.
  9            I have plaintiff's second amended responses and
 10            objection to Wright's first set of interrogatories.
 11                   MR. PASCHAL:          Is it in that stack?
 12                   MR. FREEDMAN:           It should be identical.      One is
 13            marked and one is not.
 14                   MR. ROCHE:        Plaintiff's responses and
 15            objections to plaintiff's second set?
 16                   MR. FREEDMAN:           What number?
 17                   MR. ROCHE:        Nine.
 18     BY MR. PASCHAL:
 19            Q.     So at 14 we ask you to describe with
 20     specificity all efforts you made to preserve Dave
 21     Kleiman's electronic devices and data contained on them.
 22     Do you see that interrogatory?
 23            A.     Yes.
 24            Q.     Under the penalty of perjury again you said "I
 25     restored all of Dave Kleiman's electronic devices in the


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                  YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 93 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 93

  1     exact same place that he found them in Dave's computer
  2     backpack?"
  3             A.    Yes.
  4             Q.    Are they in a backpack or safety deposit box?
  5             A.    In a back pack.
  6             Q.    So you never put them in a safe deposit box?
  7             A.    I was thinking about them putting them in a
  8     save deposit.        Then I decided to keep them where I found
  9     them.
 10            Q.     You said when Ira reviewed these devices he
 11     found nothing of importance or out of ordinary but you
 12     did find the true crypt file on the drive which you
 13     could not access.          You made copies of these files?
 14                   MR. FREEDMAN:           Objection.
 15     BY MR. PASCHAL:
 16            Q.     You see that?
 17            A.     Yes.
 18            Q.     How did you determine what was of importance
 19     or whether something was out of the ordinary?
 20            A.     I basically kept everything of Dave's, all of
 21     his files.       But are you -- are you asking me about the
 22     true crypt file specifically?
 23            Q.     I'm asking in that sentence.                         "When I reviewed
 24     Dave's devices he found nothing of importance or out of
 25     the ordinary."        These are Dave's work laptops; correct,


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 94 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                          Page 94

  1     some of them were his personal laptops, work laptops;
  2     right?
  3                   MR. FREEDMAN:           Objection.
  4                   THE WITNESS:          I don't know what drives were in
  5            his laptops.
  6     BY MR. PASCHAL:
  7            Q.     But these drives had Dave's work on them;
  8     right?
  9            A.     It had forensic related software on them.                      I
 10     don't know.
 11            Q.     How did you determine that there was nothing
 12     of importance or out of the ordinary on Dave's drives?
 13            A.     I kept all of his stuff.
 14            Q.     That's not my question.                   My question is how
 15     did you determine whether something was of importance or
 16     out of the ordinary?
 17            A.     Being that I didn't delete any of his
 18     things -- I just kept everything.
 19            Q.     You made a statement here that he found or you
 20     found nothing of importance out of the ordinary.                      What
 21     were you looking for in those drives to determine
 22     whether anything was of importance or was out of the
 23     ordinary?
 24            A.     I don't know.
 25            Q.     I'm sorry, could you say that again?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 95 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                       Page 95

  1            A.     I don't know.
  2            Q.     The true crypt file, what have you done to
  3     access that file?
  4            A.     I just stored it -- I just made copies of it.
  5     There's been no attempt to access it.
  6                   THE VIDEOGRAPHER:              The time is 12:18 p.m. and
  7            we're off the record.
  8                   (Thereupon, a brief recess was taken.)
  9                   THE VIDEOGRAPHER:              The time is now 1:11 p.m.
 10            and we are now back on the record.
 11     BY MR. PASCHAL:
 12            Q.     So Ira, when we left off we were talking about
 13     where Dave's devices were located, whether they were in
 14     a safety deposit box or computer bag.                          You said they're
 15     in the computer bag?
 16            A.     Yes.
 17            Q.     Where is that computer bag located?
 18            A.     In my home.
 19            Q.     So you have the hard drives and the bag?
 20            A.     Yes.
 21            Q.     What type of bag is it?
 22            A.     Just a large backpack.
 23            Q.     Do you know the brand?
 24            A.     Not offhand.
 25            Q.     Where in your house are you keeping it?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 96 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                        Page 96

  1            A.     I think it's in my bedroom.
  2            Q.     You think or -- are you guessing, do you know
  3     for sure?
  4            A.     Well, I sometimes move around.                       Sometimes if I
  5     was like using the drives it would be in my bedroom.
  6     Other times I would store it in an extra room.
  7            Q.     You said when you use the drives, what are you
  8     using the drives for?
  9            A.     Just my personal files.
 10            Q.     What personal files?
 11            A.     I don't recall exactly.
 12            Q.     Because earlier we spoke and on the drives
 13     you -- strike that.           So I'm going back to Computer
 14     Forensics, the complaint you filed against Computer
 15     Forensics and Patrick Paige.                   Do you have that in front
 16     of you?
 17                   MR. FREEDMAN:           11, right?
 18                   MR. PASCHAL:          Yes.       Do you have it?
 19                   MR. FREEDMAN:           Yes.
 20     BY MR. PASCHAL:
 21            Q.     So if you go to paragraph 32 on page eight.
 22     That's a Count III and you're seeking a permanent
 23     injunction.       Do you see that?
 24            A.     32?
 25            Q.     The heading Count III seeking a permanent


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                          YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 97 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                            Page 97

  1     injunction?
  2             A.    Yes.
  3             Q.    If you go to paragraph 32 and you look at the
  4     last sentence you say "further upon information and
  5     belief David Kleiman created and maintained Bitcoin
  6     wallets which were his personal property during the time
  7     he was a member of Computer Forensics."                            Do you recall
  8     making that allegation?
  9             A.    I don't remember saying those exact words
 10     but --
 11            Q.     But this is your complaint; right?
 12            A.     Yes.
 13            Q.     Now, if you go to paragraph 35 at the last
 14     sentence as a part of your permanent injunction you say
 15     to the extent that Computer Forensics, Paige or Conrad
 16     have retained any Bitcoin wallets that were the personal
 17     property of David Kleiman Computer Forensics should be
 18     enjoined from monetizing, transferring or otherwise
 19     converting such Bitcoin to its use and that's a typo it
 20     should be or it says of or the use of its principals or
 21     third parties.        Do you see that allegation that you
 22     made?
 23            A.     Yes.
 24            Q.     So can you turn to your second amended
 25     responses to our first interrogatories I think that's


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                              YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 98 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                                         Page 98

  1     ten.
  2                   MR. FREEDMAN:           Second amended responses?
  3                   MR. PASCHAL:          Yes.
  4                   MR. FREEDMAN:           It is ten.
  5                   MR. PASCHAL:          10.
  6     BY MR. PASCHAL:
  7            Q.     Can you turn to page four?                     You ready?   You
  8     say "describe with specificity all attempts you made to
  9     determine the identity and location of any crypto
 10     currency that David Kleiman owned or possessed at the
 11     time of his death."
 12                   In your answer under the penalty of perjury
 13     you did not make any mention that you're seeking a
 14     permanent injunction against Computer Forensics, Patrick
 15     Paige, Carter Conrad for the return of David Kleiman's
 16     personal Bitcoin wallets, do you?
 17            A.     Could you repeat that?
 18            Q.     Yes.    Can you read it back?
 19                   (Thereupon, a portion of the record
 20                   was read back by the reporter.)
 21                   THE WITNESS:          I don't know -- I suppose we
 22            missed that.
 23     BY MR. PASCHAL:
 24            Q.     Ira, so can you go to the last page of this
 25     interrogatory.        This is your signature, right?


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 99 of
                                      354
      IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
      IRA KLEIMAN on 04/08/2019                                             Page 99

  1            A.     Yes.
  2            Q.     And you are swearing the under penalty of
  3     perjury that the foregoing answers are true and correct;
  4     correct?
  5            A.     Yes.
  6            Q.     And the question we're asking is whether all
  7     attempts that you've made to find or locate or access
  8     David Kleiman's Bitcoin, right?
  9            A.     Yes.
 10            Q.     Isn't it important to mention that you're
 11     seeking a permanent injunction against three or two
 12     people in a company to get those very Bitcoin?
 13                   MR. FREEDMAN:           Objection.
 14                   THE WITNESS:          We didn't know if they possessed
 15            any Bitcoin.
 16     BY MR. PASCHAL:
 17            Q.     You made the allegation without knowing?
 18            A.     I don't know.
 19            Q.     You don't know if you made the allegation in
 20     this complaint without knowing whether it was true or
 21     not?
 22                   MR. FREEDMAN:           Objection.
 23                   THE WITNESS:          I don't remember.
 24     BY MR. PASCHAL:
 25            Q.     But aside from whether it's true or not you


                                 First Choice Reporting & Video Services
                                       www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 100 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 100

   1     did not mention that you were seeking an injunction in
   2     the sworn interrogatory?
   3                   MR. FREEDMAN:           Objection.
   4     BY MR. PASCHAL:
   5            Q.     Did you?
   6                   MR. FREEDMAN:           Objection.
   7                   THE WITNESS:          I don't know.
   8     BY MR. PASCHAL:
   9            Q.     Is that a yes or no?
  10            A.     I don't know.
  11            Q.     You don't know in this interrogatory response
  12     whether you make any mention of the injunction that
  13     you're seeking against Patrick Paige, Carter Conrad and
  14     Computer Forensics?
  15                   MR. FREEDMAN:           Objection.
  16                   THE WITNESS:          I don't know.
  17     BY MR. PASCHAL:
  18            Q.     Ira, you can turn to the interrogatory and
  19     read it if you would like.
  20            A.     What page?
  21            Q.     It's on page four.
  22            A.     What is your question?
  23            Q.     Nowhere in here do you mention that you're
  24     seeking a permanent injunction for David Kleiman's
  25     Bitcoin for Patrick Paige, Carter Conrad and Computer


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 101 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                        Page 101

   1     Forensics?
   2                   MR. FREEDMAN:           Objection.
   3                   THE WITNESS:          I don't know.
   4     BY MR. PASCHAL:
   5             Q.    Ira, it's really a yes or no.                        In this answer
   6     do you mention that you're seeking an injunction against
   7     Patrick Paige, Carter Conrad and Computer Forensics?
   8     You're under oath today just like you were under oath
   9     under these interrogatories.
  10                   MR. FREEDMAN:           Objection.
  11                   THE WITNESS:          My attorneys drafted this and I
  12            don't -- I don't completely understand what an
  13            injunction is.
  14     BY MR. PASCHAL:
  15            Q.     Well, without understanding what an injunction
  16     is you do allege here in Computer Forensics' complaint
  17     that to the extent that Computer Forensics, Paige,
  18     Conrad have retained any Bitcoin wallets that were the
  19     personal property of David Kleiman, Computer Forensics
  20     should be enjoined from monetizing, transferring or
  21     otherwise converting Bitcoin to its use or its use to
  22     third parties.        Do you understand the allegation you
  23     made?
  24                   MR. FREEDMAN:           Objection.
  25                   THE WITNESS:          No.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 102 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 102

   1     BY MR. PASCHAL:
   2            Q.     So if there is a similar allegation in the
   3     Second Amended Complaint which you filed against
   4     Dr. Wright you wouldn't understand that allegation
   5     either, would you?
   6                   MR. FREEDMAN:           Objection.
   7                   THE WITNESS:          I didn't draft the complaints.
   8     BY MR. PASCHAL:
   9            Q.     Did you look at them?
  10            A.     Yes.
  11            Q.     Did you review them?
  12            A.     Yes.
  13            Q.     Did you say it's okay to file this?
  14            A.     Yes.
  15            Q.     Are did you look at these interrogatories?
  16            A.     Yes.
  17            Q.     Did you review them?
  18            A.     Yes.
  19            Q.     Did you swear under the penalty of perjury
  20     that these answers are correct?
  21            A.     Yes.
  22                   MR. FREEDMAN:           Objection.
  23     BY MR. PASCHAL:
  24            Q.     Are they correct?
  25                   MR. FREEDMAN:           Objection.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 103 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                        Page 103

   1                   THE WITNESS:          I don't know entirely.
   2     BY MR. PASCHAL:
   3            Q.     So do you have any basis to support the
   4     allegation you're making here in the Computer Forensics
   5     complaint?
   6                   MR. FREEDMAN:           Objection.
   7                   THE WITNESS:          I believe so at the time.
   8     BY MR. PASCHAL:
   9            Q.     And what was that?               What evidence?        What
  10     documents?
  11            A.     I thought it was possible that they retain --
  12     being that they were partners with Dave they may have
  13     shared equipment, they may have had access to Dave's
  14     property.
  15            Q.     So Ira, just -- your testimony today is that
  16     you made that allegation because they were partners with
  17     Dave and they had access to Dave's information?
  18                   MR. FREEDMAN:           Objection.            There's no question
  19            pending.
  20                   MR. PASCHAL:          There is a question.
  21                   MR. FREEDMAN:           What's the question?            Do you
  22            want to read it back?
  23                   MR. PASCHAL:          Read the question back.
  24                   (Thereupon, a portion of the record
  25                   was read back by the reporter.)


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 104 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                 Page 104

   1                   MR. FREEDMAN:           It's not a question.
   2     BY MR. PASCHAL:
   3            Q.     Add a question mark.                That's a question.   Is
   4     that your testimony today?
   5            A.     We're talking about Computer Forensics?
   6            Q.     Computer Forensics, this allegation.
   7            A.     Yes, because I believe that they had access to
   8     Dave's --
   9            Q.     Sorry, go ahead.
  10            A.     To Dave's -- well, property that they shared
  11     with Dave.
  12            Q.     That was enough for you to file a complaint
  13     against Computer Forensics?
  14                   MR. FREEDMAN:           Objection.
  15                   THE WITNESS:          That's not what solely the
  16            complaint was about.
  17     BY MR. PASCHAL:
  18            Q.     I'm talking about this very sentence, these
  19     two sentences I mentioned.
  20                   MR. FREEDMAN:           Objection.
  21                   THE WITNESS:          I suppose so.
  22     BY MR. PASCHAL:
  23            Q.     Getting back to this though are there any
  24     communication aside from with your lawyers or any
  25     documents showing why you decided to leave out this


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                    YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 105 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                 Page 105

   1     injunction or mention of the injunction in your
   2     interrogatories?
   3                   MR. FREEDMAN:           Objection.
   4                   THE WITNESS:          I don't know.
   5     BY MR. PASCHAL:
   6            Q.     We talked about three or four hard drives
   7     earlier that you gave to Dr. Wright after Dave died.
   8     Let me repeat the question.                  That there were three to
   9     four hard drives you gave to Patrick one month after
  10     Dave died?
  11            A.     (Indicating).
  12            Q.     Could Bitcoin address, Bitcoin wallets have
  13     been on those hard drives?
  14                   MR. FREEDMAN:           Objection.
  15                   THE WITNESS:          I was told that they were just
  16            work related drives.
  17     BY MR. PASCHAL:
  18            Q.     And who told you that?
  19            A.     Patrick.
  20            Q.     The person you're suing?
  21            A.     Yes.
  22            Q.     And that lawsuit is still active today?
  23            A.     Yes.
  24            Q.     Ira, did you ever notify this court in this
  25     action that you have a separate action where you're


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                    YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 106 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                   Page 106

   1     seeking the same stuff against three other people?
   2                   MR. FREEDMAN:           Hold on.          Where are you in your
   3            topics?
   4                   MR. PASCHAL:          I'm just asking him.
   5                   MR. FREEDMAN:           Don't answer the question.
   6     BY MR. PASCHAL:
   7            Q.     Ira, let's talk about as a personal
   8     representative when you came in possession of Dave's
   9     stuff.      When did you learn that Dave passed away?
  10            A.     Around April -- I think it was 27, 28 of 2013.
  11            Q.     So if Dave passed on the 26th you learned the
  12     day after, two days after?
  13            A.     I think so.
  14            Q.     Where were you?
  15            A.     I don't exactly recall.                   Probably home.
  16            Q.     Do you remember what you were doing when you
  17     found out that Dave died?
  18            A.     No.
  19            Q.     Do you remember what time of the day it was?
  20            A.     No.
  21            Q.     Do you remember who told you?
  22            A.     Yes, my dad.
  23            Q.     Did you go to his house right away?
  24            A.     Go to whose house?
  25            Q.     Your brother, Dave.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                      YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 107 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                        Page 107

   1            A.     No.
   2            Q.     When did you go to Dave's house after you
   3     learned that he died?
   4            A.     Probably maybe two or three weeks afterwards.
   5            Q.     Did you go to your dad's house right after you
   6     learned that Dave died?
   7            A.     I don't remember.
   8            Q.     Do you remember what you did after you learned
   9     that Dave died?
  10                   MR. FREEDMAN:           Objection.
  11                   THE WITNESS:          I just remember talking to my
  12            dad about it.
  13     BY MR. PASCHAL:
  14            Q.     But you don't remember anything else?
  15            A.     No.
  16            Q.     Ira, would it be fair to say that you weren't
  17     really close with Dave?
  18                   MR. FREEDMAN:           Objection, stop.             What does
  19            this go to?
  20     BY MR. PASCHAL:
  21            Q.     Let me rephrase.             You don't have personal
  22     knowledge relating to Dave's business activities, do
  23     you?
  24            A.     No.
  25            Q.     I'm showing you an e-mail exchange you had


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 108 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                 Page 108

   1     with Angie Ojea, is that how you say her last name?
   2            A.     Angie Ojea.
   3                   (Defendant's Exhibit No. 14 was
   4                   marked for identification.)
   5     BY MR. PASCHAL:
   6            Q.     Can you turn to -- do you remember this
   7     e-mail?     Take a look at it.
   8            A.     The one at the very top?
   9            Q.     Do you remember this e-mail in general?              Do
  10     you remember having this e-mail conversation with
  11     Angela?
  12            A.     I remember having a few e-mail exchanges.
  13            Q.     If you go to page six.
  14            A.     Okay.
  15                   MR. FREEDMAN:           These aren't Bates stamped.
  16                   MR. PASCHAL:          No, these are the ones you
  17            produced to us.          I guess when I printed them out
  18            they didn't have the Bates stamp.
  19     BY MR. PASCHAL:
  20            Q.     Not important.           Somewhere in this e-mail you
  21     mentioned you hired a cleaning crew?
  22            A.     Yes.
  23            Q.     The cleaning crew found bullet casing?
  24            A.     Yes.
  25            Q.     Did you take out Dave's work papers and


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                    YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 109 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                  Page 109

   1     electronic devices before the cleaning crew cleaned the
   2     house?
   3            A.     No.    I definitely did not.
   4            Q.     Can you tell me the name of the cleaning crew?
   5            A.     I don't have it off --
   6            Q.     Do you have any documents showing who the
   7     cleaning crew is?
   8            A.     I think I can get the name.
   9                   MR. PASCHAL:          Can you give us that?
  10                   MR. FREEDMAN:           (Indicating).
  11     BY MR. PASCHAL:
  12            Q.     Did the cleaning crew find anything else other
  13     than the bullet casing that they mentioned to you?
  14            A.     That was the only thing they mentioned.
  15            Q.     So how -- when did the cleaning crew clean
  16     Dave's house?
  17            A.     Maybe -- I don't remember exactly.                   I'm
  18     thinking maybe one or two weeks after.
  19            Q.     Do you know when Dave's house was foreclosed?
  20            A.     No.
  21            Q.     Did you go by his house and check on his
  22     things or did you already remove everything from the
  23     house?
  24                   MR. FREEDMAN:           Objection.
  25                   THE WITNESS:          What time are you talking about?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                     YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 110 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                    Page 110

   1     BY MR. PASCHAL:
   2            Q.     After he died -- before the house was
   3     foreclosed on did you already remove Dave's belongings
   4     from the house?
   5            A.     I don't know exactly.                 Are you talking like
   6     after the cleaning crew?
   7            Q.     No.    So before Wells Fargo finished the
   8     foreclosure sale --
   9            A.     I don't know when that was.
  10            Q.     I know but let's say it's this date.                 Any time
  11     before that date did you remove Dave's electronic
  12     devices, his papers, his possessions?
  13                   MR. FREEDMAN:           Objection.
  14     BY MR. PASCHAL:
  15            Q.     Or were they foreclosed with his stuff still
  16     in the house?
  17                   MR. FREEDMAN:           Objection.
  18                   THE WITNESS:          I don't know when they
  19            foreclosed.
  20     BY MR. PASCHAL:
  21            Q.     Did you ever take all of Dave's stuff out of
  22     the house?
  23            A.     I don't think I took everything.
  24            Q.     Stuff was left in the house though?
  25            A.     Yes.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                       YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 111 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 111

   1            Q.     Who else had access to Dave's house?
   2            A.     I think his girlfriend at the time, Lyneda.
   3            Q.     What about after his death who had access to
   4     the house?
   5            A.     I'm not sure if -- I'm not sure if anyone
   6     else -- I had his key.
   7            Q.     Did you change his locks?
   8            A.     No.
   9            Q.     Did you have a security system on the house?
  10            A.     I think he did.
  11            Q.     Was it active after he died?
  12            A.     I don't remember using a security system to
  13     get in.     I just used the key.
  14            Q.     Were you paying the electrical bill for the
  15     house?
  16            A.     I didn't.       I don't believe.
  17            Q.     Was anybody paying the electric bill for the
  18     house?
  19            A.     Not that I'm aware of.
  20            Q.     So there was no electricity in the house as
  21     far as you're aware after he died?
  22            A.     I'm trying to -- I don't remember.
  23            Q.     So if there was no electricity in the house
  24     the house was going into foreclosure -- strike that.
  25     Can you definitively say whether or not there was any


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 112 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 112

   1     other electronic devices in the house you may have not
   2     known about?
   3                   MR. FREEDMAN:           Objection.
   4                   THE WITNESS:          I believe I collected all of the
   5            equipment that I visibly saw.
   6     BY MR. PASCHAL:
   7            Q.     But there was still stuff in the house; right?
   8            A.     Like furniture.
   9            Q.     Did you check all the furniture to see what
  10     was in them?
  11            A.     I don't remember.
  12            Q.     So if something was important in some of his
  13     furniture you wouldn't be able to tell us that; right?
  14                   MR. FREEDMAN:           Objection.
  15                   THE WITNESS:          I don't remember searching
  16            through his furniture.
  17     BY MR. PASCHAL:
  18            Q.     Sorry, what did you say?
  19            A.     I don't remember searching through his
  20     furniture.
  21            Q.     When you saw -- so Dave had two Alienware
  22     computers and a laptop?
  23            A.     Yes.
  24            Q.     Was the Alienware -- was it -- was the
  25     Alienware computer was it the color black?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 113 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                      Page 113

   1            A.     Yes.
   2            Q.     One of them was, right?
   3            A.     I believe both.
   4            Q.     Were the hard drives in the computer or were
   5     they out of them when you got the Alienware computer?
   6            A.     They were out of them.
   7            Q.     Was there any evidence in the house showing
   8     why the hard drives were removed from the computers?
   9                   MR. FREEDMAN:           Objection.
  10                   THE WITNESS:          No.      I don't think so.
  11     BY MR. PASCHAL:
  12            Q.     Did Dave typically keep his hard drives out of
  13     his computer?
  14            A.     I don't know what he did.
  15            Q.     On the ESI disclosure you listed one phone but
  16     you said that Patrick had destroyed Dave's phone so what
  17     phone -- did Dave have two phones?
  18            A.     Yes.
  19            Q.     What phone -- do you remember the make and
  20     model of the phone you gave to Patrick Paige?
  21            A.     I believe it was a Samsung Galaxy.                   I don't
  22     remember the model.           It's probably listed in --
  23            Q.     It's in the disclosures.                    No, it's not
  24     actually.      It's a Samsung Galaxy?
  25            A.     That's all it says?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 114 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                         Page 114

   1            Q.     I'm asking you.
   2            A.     Yes, it was a Samsung Galaxy.
   3            Q.     Did you see any devices used for Bitcoin
   4     mining, Bitcoin servers, anything?
   5            A.     Not that I'm aware of.                  I wouldn't know what a
   6     Bitcoin mining server would look like.
   7            Q.     Would you have known what a Bitcoin wallet
   8     looks like?
   9            A.     No.
  10            Q.     So if you saw one you wouldn't have thought it
  11     was important, would you?
  12                   MR. FREEDMAN:           Objection.
  13                   THE WITNESS:          If I saw one?              I suppose not.     I
  14            wouldn't know how to detect what a Bitcoin wallet
  15            was.
  16     BY MR. PASCHAL:
  17            Q.     If he had a wallet for example on paper and it
  18     just had random letters and numbers on it you wouldn't
  19     have known that was a Bitcoin wallet; right?
  20                   MR. FREEDMAN:           Objection.
  21                   THE WITNESS:          I suppose not.
  22     BY MR. PASCHAL:
  23            Q.     So when you threw papers away that you thought
  24     weren't important you could have thrown away one of
  25     those papers that had a Bitcoin wallet on it; right?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 115 of
                                       354


   1                 MR. FREEDMAN:     Objection.
   2                 THE WITNESS:     It's possible, yes.
   3                 MR. PASCHAL:     Let's go to the ESI disclosure.
   4          I haven't given that to you, I'm sorry.
   5                 (Defendant's Exhibit No. 15 was
   6                 marked for identification.)
   7    BY MR. PASCHAL:
   8          Q.     On this ESI disclosure under number one you
   9    list David Kleiman's e-mail accounts.            You list five.
  10    You see that?
  11          A.     Yes.
  12          Q.     Do you have access to all five e-mail
  13    accounts?
  14          A.     I don't believe so.
  15          Q.     Which ones do you not have access to?
  16          A.     I would have to check.        I don't remember
  17    offhand.
  18          Q.     Do you know which e-mail account you do have
  19    access to?
  20          A.     I have access to Dave@
  21          Q.     But you're not sure about the rest?
  22          A.     I don't believe I have access to the two on
  23    the bottom.     The two at the top I'm not sure about.
  24          Q.     Have you tried to log into those?
  25          A.     I may have.
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 116 of
                                       354


   1          Q.     When did --
   2          A.     I just don't remember at the present time.
   3          Q.     So you don't remember any efforts you took to
   4    access those e-mail accounts, do you?
   5                 MR. FREEDMAN:     Objection.
   6                 THE WITNESS:     Like I said I do recall
   7          accessing Dave@
   8    BY MR. PASCHAL:
   9          Q.     The first two and last two?
  10          A.     The first two I don't remember.
  11          Q.     The last two what did you do to access those
  12    accounts?
  13          A.     I think I recovered the domain names to those
  14    but I don't think I ever like set up an active account
  15    for them.     So I don't think those e-mail addresses work.
  16          Q.     So when you say you have the domain name you
  17    should be able to get access then to the e-mail address,
  18    right?
  19          A.     No, not unless you set up an account for it.
  20          Q.     You haven't set up an account for these?
  21          A.     I don't believe so.
  22          Q.     Could you set up an account?
  23          A.     Yes.
  24          Q.     Why haven't you?
  25          A.     Just there's no purpose.        If I set up an
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 117 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                  Page 117

   1     account it's not going to suddenly give me access to
   2     e-mails that were sent to those addresses a long time
   3     ago.
   4            Q.     Why not?
   5            A.     It's just because his e-mails were hosted
   6     elsewhere.
   7            Q.     Where were they hosted?
   8            A.     I think they were hosted with Patrick's
   9     company, Computer Forensics LLC.
  10            Q.     All five of his e-mail addresses were hosted
  11     by Patrick?
  12            A.     I believe so.
  13            Q.     Did Patrick give you access to these e-mail
  14     accounts?
  15            A.     It's possible after the litigation with
  16     Patrick that he gave me those.                    I would to check the
  17     records.
  18            Q.     You said through the litigation, through the
  19     lawsuit?
  20            A.     Yes.
  21            Q.     When do you think you got access -- when do
  22     you think that Patrick may have given you access to
  23     those e-mail accounts?
  24            A.     I would have to go back and look at the
  25     records.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                     YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 118 of
                                       354


   1          Q.     I just want to know the process.          For
   2    Patrick -- it would just be Patrick he can access the
   3    e-mail accounts and give you the documents in them?
   4          A.     I'm not exactly sure what access he had to
   5    those accounts after Dave passed.
   6          Q.     Did you request from Patrick access to those
   7    e-mails before you filed this lawsuit?
   8          A.     Before this lawsuit?
   9          Q.     Before this lawsuit.
  10          A.     I believe so.
  11          Q.     And he never gave them to you?
  12          A.     I think eventually yes, he did.
  13          Q.     So we haven't received any production from
  14    these e-mail addresses.        Why haven't we?
  15                 MR. FREEDMAN:     Objection.
  16                 THE WITNESS:     I don't know if we've -- if
  17          they're currently active.         Like I said the only one
  18          that I know for certain is Dave@
  19          The others I have to check.
  20    BY MR. PASCHAL:
  21          Q.     So Patrick obviously can help get access to
  22    these two e-mail address; right?
  23                 MR. FREEDMAN:     Objection.
  24                 THE WITNESS:     I don't know.      I don't know what
  25          access he had to them.         For Dave@                , yes.
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 119 of
                                       354


   1    BY MR. PASCHAL:
   2          Q.     Did you access Dave Kleiman -- the one you can
   3    access before you filed this lawsuit?
   4          A.     Well, it only allowed me to set up a new
   5    account.     Like once I received the domain name from that
   6    point forward I start getting new e-mail to it.
   7    BY MR. PASCHAL:
   8          Q.     Not old e-mails?
   9          A.     Not old e-mail.
  10          Q.     What about the Dave@                        ?
  11          A.     That's what I'm talking about.          Once I
  12    received the domain at that point --
  13          Q.     Do you have any old e-mails?         I'm sorry.     Do
  14    you want me to repeat the question because I wasn't
  15    finished?
  16          A.     I may have some old that Patrick produced.               I
  17    have to check.
  18          Q.     So the only -- I want to break this down.             So
  19    the only e-mails that you have from Dave are coming from
  20    Patrick; right?
  21                 MR. FREEDMAN:     Objection.
  22                 THE WITNESS:     Yes.
  23    BY MR. PASCHAL:
  24          Q.     So none of them are coming from these five
  25    e-mail addresses directly?
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 120 of
                                       354


   1                 MR. FREEDMAN:     Objection.
   2                 THE WITNESS:     Like I said I would have to go
   3          back and look at those accounts to see if I have
   4          access to them.       Like I said the two at the bottom
   5          I'm certain I never accessed.          The two at the top I
   6          have to check.
   7    BY MR. PASCHAL:
   8          Q.     Just back on my question.         Did you review any
   9    documents from these e-mail accounts before you filed
  10    this lawsuit?
  11                 MR. FREEDMAN:     Obviously don't answer anything
  12          to the extent it involves conversations with your
  13          attorneys.
  14                 THE WITNESS:     I have to go back and look at
  15          what records were produced.
  16    BY MR. PASCHAL:
  17          Q.     What e-mail account is verifymail@                     ?
  18          A.     Which one?
  19          Q.     Verifymail@               .
  20          A.     I think it was just like a temporary account
  21    that I set up for my attorneys.
  22          Q.     Them being them?
  23          A.     Yes.
  24          Q.     Do you have separate attorneys in the Computer
  25    Forensics lawsuit?
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 121 of
                                       354


   1          A.     I had separate, yes.
   2          Q.     Do you have attorneys in the lawsuit now?
   3          A.     Currently, no.
   4          Q.     So I think you have about 35 e-mail addresses
   5    give or take, I don't know.          Why so many?
   6          A.     I don't know.
   7          Q.     I want to ask you about one e-mail address in
   8    particular.     It's on the second page and I don't know
   9    what number it is but it's WrightKleiman@
  10    What's the purpose of that e-mail account?
  11          A.     It probably had something to do with the
  12    litigation but I would have to look at it to see.               I
  13    don't remember offhand.
  14          Q.     Have you produced documents from that e-mail
  15    account?
  16          A.     I don't know.
  17          Q.     I think we have one document which you
  18    produced to us where you communicated with the ATO which
  19    is this e-mail address?
  20          A.     Maybe that's what it was.
  21          Q.     Do you recall in this e-mail asking ATO if
  22    they're continuing to investigate your brother and
  23    Craig?
  24          A.     Can you repeat that?
  25          Q.     Do you remember if in that e-mail if you asked
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 122 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                     Page 122

   1     the ATO whether they're investigating your brother as in
   2     Dave Kleiman and Craig Wright?
   3            A.     I don't specifically remember what I discussed
   4     with them.
   5            Q.     Did the ATO ever tell you we're not
   6     investigating David Kleiman?
   7            A.     They never mentioned that to me.
   8                   MR. PASCHAL:          I'm showing you your e-mail to
   9            Michael Hardy on June 30th 2015.
  10                   (Defendant's Exhibit No. 16 was
  11                   marked for identification.)
  12     BY MR. PASCHAL:
  13            Q.     At the bottom you say "dear Mr. Hardy, I
  14     understand that you are investigating a case involving
  15     my brother David Kleiman and his partner Craig Wright.
  16     Could you tell me if you are still seeking new
  17     information regarding this case or if it was closed can
  18     you tell me when.          Thank you, Ira Kleiman."                Do you
  19     remember that?
  20            A.     Yes.
  21            Q.     And at the top -- I guess he doesn't give you
  22     an answer but at the top you say "what you can confirm
  23     there is presently no investigation of Dr. Craig Wright
  24     and my brother."         You see that?
  25            A.     Yes.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 123 of
                                       354


   1           Q.    Did Mr. Hardy ever tell you one way or the
   2    other or give you an answer to that question one way or
   3    another?
   4           A.    I guess if there's no e-mail to it probably
   5    not.
   6           Q.    So was WrightKleiman@                   was it used
   7    for any other reason?
   8           A.    Not that I remember.
   9           Q.    Let's talk about Coin Exchange briefly.            You
  10    had 10.5 million shares in Coin Exchange; right?
  11           A.    Yes.
  12           Q.    Now, you understand that Coin Exchange is
  13    under the control of an Australian liquidator; right?
  14           A.    I didn't know who took control of it.
  15           Q.    Is it your testimony today that you don't know
  16    who took control of it?
  17           A.    Yes, I wasn't sure what happened with Coin
  18    Exchange.      I knew a liquidator was trying to find out
  19    information about Coin Exchange but I'm not exactly sure
  20    what activity they did.
  21                 MR. PASCHAL:     I'm showing you an e-mail with
  22           Mr. Jeremy Mudford.       And these are August 31st
  23           2017.
  24                 (Defendant's Exhibit No. 17 was
  25                 marked for identification.)
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 124 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                     Page 124

   1     BY MR. PASCHAL:
   2            Q.     Is Jeremy Mudford, is he the liquidator for
   3     Coin Exchange?
   4            A.     That's what he told me, yes.
   5            Q.     I want you to look at his e-mail to you
   6     August 29, 2017.         Do you recall discussing W&K that you
   7     believe that Dr. Wright transferred assets from W&K to
   8     Coin Exchange and then to other various entities?
   9            A.     Are you referring to an e-mail?
  10            Q.     I'm just asking.             Do you remember telling
  11     Jeremy Mudford that, yes or no?
  12            A.     Can you repeat that?
  13            Q.     Do you remember telling Jeremy Mudford that
  14     Dr. Wright transferred from W&K assets to Coin Exchange
  15     and then to other entities that he was involved in?
  16            A.     I don't remember specifically saying that but
  17     if you show me the e-mail --
  18            Q.     I'll show it to you in a second.                     Let's go to
  19     the bottom here.         On Jeremy Mudford's e-mail to you
  20     August 29, 2017?
  21            A.     First page?
  22            Q.     Yes.
  23            A.     Of course.
  24            Q.     It says "dear Ira, I referred to your e-mail
  25     below in your prior e-mail correspondence regarding the


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 125 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                       Page 125

   1     company.      Besides the information provided which
   2     predominately has consisted of various blog site
   3     articles it would be appreciated if you could provide
   4     any tangible evidence that the company, being Coin
   5     Exchange, and/or its related entities" and you were
   6     talking about W&K "that we have been appointed over any
   7     IP which may include related to Bitcoin.                           In the interim
   8     our preliminary investigations do not reveal any
   9     trademark registration to the company name" and then he
  10     refers you to two links supporting his conclusion.                           Do
  11     you recall that e-mail?
  12            A.     Yes.
  13            Q.     This is in 2017.             In 2018 do you have any
  14     communications with Jeremy Mudford?
  15            A.     Do you have any e-mails that --
  16            Q.     I don't.      That's why I'm asking.
  17            A.     I don't know.
  18            Q.     Do you have any e-mails for 2019?
  19            A.     Pretty sure, no.
  20            Q.     Let's talk about W&K.                 You said you first
  21     learned of W&K through Dr. Wright; is that correct?
  22            A.     Yes.
  23            Q.     At the time -- well, you reinstated W&K as a
  24     company in I think it was March of 2018; correct?
  25            A.     I don't remember the date.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                          YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 126 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                   Page 126

   1            Q.     But you reinstated it; correct?
   2            A.     Yes.
   3            Q.     When you reinstated W&K what was its business
   4     purpose?
   5                   MR. FREEDMAN:           Hold on.          Where are you in your
   6            topics?
   7                   MR. PASCHAL:          W&K, information regarding W&K.
   8                   MR. FREEDMAN:           I don't see a general
   9            information regarding W&K.                   Maybe I'm missing it.
  10                   MR. PASCHAL:          I guess this is going to go to
  11            the location of W&K's proprietary documents and
  12            information slips identified W&K purchases, bit
  13            message account, Panama and also W&K's membership.
  14                   MR. FREEDMAN:           What was the question?         Can you
  15            read it back?
  16                   (Thereupon, a portion of the record
  17                   was read back by the reporter.)
  18                   MR. FREEDMAN:           Don't answer the question.
  19     BY MR. PASCHAL:
  20            Q.     Can you tell me what W&K's business purpose
  21     ever was?
  22                   THE WITNESS:          According to Craig it was for
  23            research purposes and mining of Bitcoin.
  24     BY MR. PASCHAL:
  25            Q.     Based on your personal knowledge what was the


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                      YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 127 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                     Page 127

   1     business purpose of W&K?
   2            A.     Like I said according to Craig --
   3            Q.     Not according to Craig.                   Based on your own
   4     personal knowledge?
   5            A.     My own personal knowledge about W&K came from
   6     Craig Wright.
   7            Q.     So you have no testimony, documents or
   8     evidence other than Craig Wright?
   9            A.     Correct.
  10            Q.     About W&K?
  11            A.     What's that?
  12            Q.     About W&K?
  13            A.     Yes.
  14            Q.     When you reinstated W&K you removed Coin
  15     Exchange and Ms. Uyen as its publicly identified
  16     members, do you recall that?
  17                   MR. FREEDMAN:           Can you repeat the question?
  18            Sorry, I didn't hear.
  19                   (Thereupon, a portion of the record
  20                   was read back by the reporter.)
  21                   MR. FREEDMAN:           Don't answer the question.            I
  22            don't see where it connects to your topics about
  23            W&K's e-mail addresses, bit message accounts or W&K
  24            Panama.
  25                   MR. PASCHAL:          I'm asking about proprietary


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 128 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                    Page 128

   1            documents about W&K.              That includes W&K's
   2            membership and its filings with Sunbiz.org.                   That
   3            is the definition of proprietary documents.
   4                   MR. FREEDMAN:           And the location.
   5                   MR. PASCHAL:          Also very basic allegation in
   6            the second amended complaint.
   7                   MR. FREEDMAN:           You'll have another chance to
   8            depose Ira when you can go to the merits.                   Right
   9            now you're supposed to be asking location
  10            proprietary documents.
  11     BY MR. PASCHAL:
  12            Q.     Do you have documents establishing W&K's
  13     membership?
  14            A.     From like SunBiz?
  15            Q.     Do you have any documents establishing W&K's
  16     membership?
  17            A.     The only documents would be whatever I found
  18     on the SunBiz web site.
  19            Q.     Does SunBiz.org list every member of a
  20     company?
  21            A.     I don't know.
  22                   (Thereupon, a portion of the record
  23                   was read back by the reporter.)
  24                   THE WITNESS:          No, I don't know.
  25


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                       YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 129 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 129

   1     BY MR. PASCHAL:
   2            Q.     Do you have any documents from the Department
   3     of Finance telling you that SunBiz.org you cannot rely
   4     on it to determine the membership of a company?
   5                   MR. FREEDMAN:           Objection.
   6                   THE WITNESS:          No.
   7     BY MR. PASCHAL:
   8            Q.     You do not -- is it your testimony you do not
   9     have a document stating that?
  10            A.     The Department of Finance -- say that again?
  11            Q.     From the Department of Finance stating that
  12     you cannot rely on SunBiz.org to determine membership of
  13     the company?
  14            A.     I'm not aware of it.
  15            Q.     Before you filed this lawsuit or before you
  16     filed your amended complaint in this lawsuit are there
  17     any documents with Jeremy Mudford where you discussed
  18     removing Coin Exchange as a member of W&K?
  19            A.     Discussing with Jeremy Mudford?
  20            Q.     The liquidator for Coin Exchange.
  21            A.     I don't believe so.
  22            Q.     Do you have any documents that are resignation
  23     letters from any members of W&K before you reinstated
  24     and listed yourself as the member of W&K?
  25            A.     No.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 130 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                      Page 130

   1            Q.     Did you take out any loans on W&K's behalf?
   2            A.     Not that I'm aware of.
   3            Q.     Are you paying -- are there any tax returns
   4     right now for W&K or any tax information for W&K?
   5            A.     No.
   6            Q.     Are you paying W&K's taxes?
   7            A.     No.
   8            Q.     Do you know who last paid W&K's taxes?
   9            A.     No.
  10            Q.     Does W&K have any revenue for this year?
  11            A.     Not that I'm aware of.
  12            Q.     Does W&K have any revenue from last year?
  13            A.     Not that I'm aware of.
  14            Q.     Are you conducting any business on behalf of
  15     W&K?
  16            A.     Me personally?
  17            Q.     Yes.
  18            A.     No.
  19            Q.     Is anyone conducting business on behalf of
  20     W&K?
  21            A.     No.
  22            Q.     Has W&K assigned any of its rights in this
  23     lawsuit to anyone else?
  24                   MR. FREEDMAN:           Hold on.          What topic are you
  25            on?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 131 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                 Page 131

   1     BY MR. PASCHAL:
   2            Q.     Are there any documents showing whether or not
   3     W&K assigned any of its interest in its lawsuit to
   4     anyone else?
   5                   MR. FREEDMAN:           Don't answer the question.
   6                   MR. PASCHAL:          Under what basis?
   7                   MR. FREEDMAN:           If such documents exist they
   8            would be work product.
   9                   MR. PASCHAL:          An assignment of a claim?      That
  10            would be work product?
  11                   MR. FREEDMAN:           You don't like the instruction
  12            bring it to the judge.
  13                   MR. PASCHAL:          I'm just trying to get it.      I
  14            just want the record to be complete on the
  15            objection.       So you're saying that an assignment of
  16            claim is going to be protected by work product?
  17                   MR. FREEDMAN:           Either work product or
  18            attorney-client privilege or the common interest
  19            privilege, yes.
  20     BY MR. PASCHAL:
  21            Q.     We'll skip this.             Have the allegations that
  22     you made in this lawsuit or this second amended
  23     complaint or the amended complaint or its original
  24     complaint been given to any third party other than your
  25     attorneys?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                    YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 132 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                      Page 132

   1                   MR. FREEDMAN:           Objection.
   2                   THE WITNESS:          I believe so.
   3     BY MR. PASCHAL:
   4            Q.     Who are those third parties?
   5            A.     A company that assists in funding litigation
   6     cases.
   7            Q.     What's the name of that company?
   8            A.     Parabelum.
   9            Q.     Can you say that again?
  10            A.     Parabelum.
  11            Q.     When did you give that complaint to Parabelum?
  12            A.     I don't remember the date.
  13            Q.     When did you first meet Parabelum?
  14            A.     I don't remember the date.
  15            Q.     Was it 2016?
  16            A.     I would have to go look at the records.
  17            Q.     Did Parabelum give you any money?
  18                   MR. FREEDMAN:           Hold on.          What topic are you
  19            on?
  20                   MR. PASCHAL:          This goes to -- this really goes
  21            to 31 but he just answered something different so
  22            I'm --
  23                   MR. FREEDMAN:           How does it go into 31?            I
  24            don't see how it ties into 31.                       If you want to ask
  25            it with a tie in to 31 I'm happy to listen to it,


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 133 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                         Page 133

   1     otherwise don't answer the question.
   2             MR. PASCHAL:       Let me break that down in two
   3     things.     One, we asked questions about this
   4     regarding interrogatories, you objected.                             We spoke
   5     on the phone yesterday we told you we would lay the
   6     record here so the judge could make a ruling based
   7     on the record and we wrote these topics what we
   8     knew.     I can't give exact topics on events because
   9     I just didn't know your witness would say that.                             I
  10     can't -- I mean --
  11            MR. FREEDMAN:        I had the same problem deposing
  12     Dr. Wright.
  13            MR. PASCHAL:        That's the problem.                     That's not
  14     here right now.         I wasn't there.
  15             MR. FREEDMAN:       Just saying the parties kept
  16     each other to their topics.                  Your team members kept
  17     me to my topics so keeping you to your topics.
  18     Goose gander provision.
  19             MR. PASCHAL:       Did Parabelum give you any
  20     money?
  21             MR. FREEDMAN:       Don't answer the question.
  22             MR. PASCHAL:       What's the basis?
  23             MR. FREEDMAN:       First of all, I think you're
  24     outside the topic.          Second of all -- I think you're
  25     outside the topic.          I'm just going to rely on you


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 134 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                  Page 134

   1            being outside the topic.
   2     BY MR. PASCHAL:
   3            Q.     Who is BTCN1610491, LLC?
   4            A.     I think that's a company related to the entity
   5     that assists in litigation funding.
   6            Q.     Is that Parabelum?
   7            A.     Yes.
   8            Q.     So when did you first speak with Parabelum?
   9            A.     Like I said I would have to check the records.
  10            Q.     Did BTCN or Parabelum give you any money?
  11                   MR. FREEDMAN:           Hold on.          We're going to
  12            instruct Ira not to answer the question.
  13                   MR. PASCHAL:          On what basis?
  14                   MR. FREEDMAN:           A, on relevance and -- stay
  15            with relevance for now.
  16     BY MR. PASCHAL:
  17            Q.     Under what circumstances did BTCN give you
  18     money?
  19                   MR. FREEDMAN:           Stop.       Hold on a second.
  20            Trying to figure out the position to take on your
  21            question.      If you want to just stop or you want
  22            take a break?
  23                   MS. MCGOVERN:           Let's take five minutes.
  24                   THE VIDEOGRAPHER:              The time is 2:08 p.m. and
  25            we're off the record.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                     YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 135 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                              Page 135

   1                   (Thereupon, a brief recess was taken.)
   2                   THE VIDEOGRAPHER:              The time is now 2:23 p.m.
   3            and we are now back on the record.
   4                   MR. FREEDMAN:           So we just spoke with our
   5            client.      I'm going to state for the record that
   6            BTCN is owned by Parabelum Capital which is an
   7            entity that provides litigation financing
   8            assistance.       Parabelum has provided litigation
   9            financing assistance in this case.
  10                   I am not going to allow Ira to answer any
  11            other questions about that topic because I believe
  12            it will invade either work product privilege,
  13            attorney-client privilege or common interest
  14            privilege.       If you want more you have to go to the
  15            court but I think your record is clear now what's
  16            going on and what more you would want.
  17                   MR. PASCHAL:          There are a few things I want.
  18                   MR. FREEDMAN:           You can ask but I most likely
  19            will instruct him not to answer.
  20     BY MR. PASCHAL:
  21            Q.     When did you first speak to Parabelum?
  22                   MR. FREEDMAN:           That you can answer.
  23                   THE WITNESS:          I would have to go back and
  24            check the records.
  25


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                 YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 136 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                        Page 136

   1     BY MS. MCGOVERN:
   2            Q.     What records would you have to check?
   3            A.     I guess e-mail exchanges with them.
   4            Q.     Did you give Parabelum documents relating to
   5     this case?       You don't have to say what documents?
   6                   MR. FREEDMAN:           Go ahead.
   7                   THE WITNESS:          I would have to check my
   8            records.
   9     BY MR. PASCHAL:
  10            Q.     What records would you have to check?
  11            A.     E-mail.
  12            Q.     E-mail?      Did you sign any documents with
  13     Parabelum?
  14                   MR. FREEDMAN:           That's fine.             Go ahead and
  15            answer that question.
  16                   THE WITNESS:          I don't remember.              I have to
  17            check that too.
  18     BY MR. PASCHAL:
  19            Q.     Did W&K or the estate of Dave Kleiman --
  20     strike that.        Are there any documents showing that Dave
  21     Kleiman or the estate of Dave Kleiman or W&K assigned
  22     any portion or any right in this lawsuit to Parabelum or
  23     any third party?
  24                   MR. FREEDMAN:           Don't answer the question.
  25                   MR. PASCHAL:          What's the basis?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                           YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 137 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                     Page 137

   1                   MR. FREEDMAN:           I told you the basis.
   2     BY MR. PASCHAL:
   3            Q.     Are there any documents that give your right
   4     to recovery of any money to Parabelum or BTCN?
   5                   MR. FREEDMAN:           Don't answer the question.
   6     BY MR. PASCHAL:
   7            Q.     In connection with getting funding from
   8     Parabelum did you provide any documents to support any
   9     of the allegations of the complaint?
  10                   MR. FREEDMAN:           Don't answer that.            Well, the
  11            answer yes or no you can answer.                        Just don't
  12            identify what, if any, documents you provided.
  13                   THE WITNESS:          Yes.
  14     BY MR. PASCHAL:
  15            Q.     What documents did you provide?
  16                   MR. FREEDMAN:           Don't answer that.
  17     BY MR. PASCHAL:
  18            Q.     Are there any documents that you provided to
  19     them that you haven't produced in this case?
  20                   MR. FREEDMAN:           Don't answer that.
  21                   MR. PASCHAL:          I'm showing you an e-mail you
  22            had with Patrick Paige on March 24th 2016.
  23                   (Defendant's Exhibit No. 18 was
  24                   marked for identification.)
  25


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                        YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 138 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                          Page 138

   1     BY MR. PASCHAL:
   2            Q.     In the e-mail you say "hey Patrick, I haven't
   3     heard back from you about the hosting file stuff.
   4     Anyway, there is another issue I was wondering if you
   5     can help me with.          I'm trying to locate any documents
   6     related to the W&K business Dave operated.                             I remember
   7     we had a conversation at Dave's house shortly after he
   8     passed away.        You were mentioning to me how my dad was
   9     asking for the return of a file cabinet he bought for
  10     Dave and you said something like what does your dad need
  11     another file cabinet.             I was like I don't know I guess
  12     he just wants it because he bought it.                             Of course I
  13     didn't think anything of it at the time but it just
  14     donned on me maybe inside that cabinet is where Dave
  15     stored his W&K related stuff.                    You didn't possibly come
  16     across any papers mentioning W&K."                        Do you remember this
  17     e-mail?
  18            A.     Yes.
  19            Q.     Did you ever recover that file cabinet?
  20            A.     No.
  21            Q.     Did you ever see what was in that file
  22     cabinet?
  23            A.     No.
  24            Q.     Why did you believe that Dave may have kept
  25     his W&K stuff in that file cabinet?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                             YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 139 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                              Page 139

   1                   MR. FREEDMAN:           Objection.
   2                   THE WITNESS:          I didn't know what was kept in
   3            the file cabinet.
   4     BY MR. PASCHAL:
   5            Q.     Well, I'm asking -- so --
   6            A.     I wanted to determine what was --
   7                   MR. FREEDMAN:           There's no question pending,
   8            Ira.
   9     BY MR. PASCHAL:
  10            Q.     Are there any documents showing or any
  11     documents evidencing or supporting your belief that W&K
  12     documents may have been inside that cabinet?
  13            A.     No.
  14                   MR. PASCHAL:          I'm showing you an e-mail with
  15            Patrick Paige on March 17, 2017.
  16                   (Defendant's Exhibit No. 19 was
  17                   marked for identification.)
  18     BY MR. PASCHAL:
  19            Q.     If you go on the second page on March 28th
  20     2016 Patrick Paige says "what would Appriver support do
  21     for us," question mark.               "Also I found the original
  22     court mailing about W&K.               Has a case number, see
  23     attached."
  24                   You respond -- you respond by saying I don't
  25     know -- only relevant part is when did you find that W&K


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                 YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 140 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                      Page 140

   1     filing question mark.             Were you ever contacted by the
   2     girl Uyen that took over David's position as director
   3     for W&K?      Patrick responds "I just found the filing
   4     today and I was looking for something else.                        I was never
   5     contacted by anyone about W&K and never heard the girl."
   6                   Then you respond on the first sentence in the
   7     next e-mail responding to Patrick "can you keep the
   8     letter and envelope in a safe place for me?                        I would
   9     like to check it out some time."
  10                   Then Patrick responds "yes, I will keep it.
  11     It seems weird that the address of the envelope is
  12     handwritten considering it came from the Supreme Court."
  13     How did Patrick get the original envelope from the
  14     Australian case?
  15                   MR. FREEDMAN:           Objection.
  16     BY MR. PASCHAL:
  17            Q.     Strike that.          Do you know where Patrick found
  18     the original court mailing about W&K?
  19            A.     I assume it would be to the mailing address --
  20     the Computer Forensics mailing address that they shared.
  21            Q.     Was that the address that was listed for W&K
  22     on SunBiz.org as the registered agent?
  23            A.     I would have to check.                  I don't remember what
  24     that address is.
  25            Q.     Could this envelope had been -- you sent this


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 141 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                      Page 141

   1     e-mail four days after you asked about the file cabinet.
   2     Could this envelope have been in the file cabinet?
   3            A.     I never asked Patrick where he found it.
   4            Q.     Did you ever recover the envelope from
   5     Patrick?
   6            A.     No, I think he just e-mailed me like a scan of
   7     it.
   8            Q.     What was the document?                  What was the contents
   9     of the document?
  10            A.     I would have to look at it.                      I don't remember.
  11            Q.     Was it the statement of claim in Australia?
  12            A.     I would have to look at it.                      I remember seeing
  13     like an envelope but I don't remember what the contents
  14     inside of it was.
  15            Q.     So is it fair to say that something was mailed
  16     from Australia with the W&K court case to a mailing
  17     address in Palm Beach from either Computer Forensics or
  18     Dave's house?
  19                   MR. FREEDMAN:           Objection.
  20                   THE WITNESS:          Again I would have to go look at
  21            it to make sure what it was.
  22     BY MR. PASCHAL:
  23            Q.     Well, in your Second Amended Complaint you
  24     allege that W&K was never served with the filings in the
  25     Australian court.          Do you recall that?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 142 of
                                       354


   1           A.    I believe --
   2                 MR. FREEDMAN:        Objection.
   3                 THE WITNESS:     I believe so.
   4    BY MR. PASCHAL:
   5           Q.    Did you make the allegation -- well,
   6    obviously -- you sent this e-mail before you made that
   7    allegation; correct?
   8           A.    I think so.
   9           Q.    And you never bothered -- sorry, you never
  10    read that document before you filed the complaint?
  11                 MR. FREEDMAN:        Objection.
  12                 THE WITNESS:     I'm pretty sure I did.
  13    BY MR. PASCHAL:
  14           Q.    But you just don't remember what it says?
  15           A.    I don't remember now.        I have to look at it.
  16           Q.    Just earlier I asked you about two homes you
  17    had.    I think one was on                  that's the one you
  18    you live in now?
  19           A.    Yes.
  20           Q.    Then you had one on                ?
  21           A.                     .
  22           Q.    You didn't sell your first home when you
  23    purchased your second home; right?
  24           A.    Correct.
  25           Q.    You kept it until about 2018?
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 143 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                              Page 143

   1            A.     I would have to check.                  Possibly.
   2            Q.     On your second home there's no mortgage
   3     recorded for that house?
   4                   MR. FREEDMAN:           Don't answer the question.
   5                   MR. PASCHAL:          On what basis?
   6                   MR. FREEDMAN:           What basis are you asking?
   7            Where does this tie into your topics?
   8                   MR. PASCHAL:          Several of my topics.
   9                   MR. FREEDMAN:           Which one of them, name one?
  10                   MR. PASCHAL:          Goes to the administration of
  11            the estate and goes into --
  12                   MR. FREEDMAN:           Whether or not Ira Kleiman has
  13            a mortgage on his house goes to the administration?
  14                   MR. PASCHAL:          That's my question.
  15                   MR. FREEDMAN:           I instruct him not to answer
  16            unless you can convince me it comes into a topic.
  17                   MS. MCGOVERN:           We're just going to make the
  18            record.
  19     BY MR. PASCHAL:
  20            Q.     Are there any documents showing where the
  21     source of funds came to purchase the second home?
  22                   MR. FREEDMAN:           Don't answer.
  23     BY MR. PASCHAL:
  24            Q.     Did you purchase that home two or three weeks
  25     after Craig first reached out to you?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                 YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 144 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                       Page 144

   1            A.     I would have to check.                  I don't remember.
   2            Q.     Would it sound about right if you purchased
   3     that home -- the finalized closing was in March of 2014?
   4                   MR. FREEDMAN:           Objection.
   5                   THE WITNESS:          I would have to check.            I know
   6            it was 2014.
   7     BY MR. PASCHAL:
   8            Q.     Then Craig first reached out to you in about
   9     February 2014?
  10            A.     Right.
  11            Q.     Telling you about Bitcoin?
  12            A.     Yes.
  13            Q.     You paid $450,000 cash for that house?
  14                   MR. FREEDMAN:           Objection, don't answer.
  15     BY MR. PASCHAL:
  16            Q.     Did the purchase of that house have anything
  17     to do with the administration of the estate or Bitcoin?
  18            A.     No.
  19            Q.     Do you have documents reflecting that?
  20                   MR. FREEDMAN:           Objection.            You can answer.
  21                   THE WITNESS:          Showing that it didn't have
  22            anything to do with --
  23     BY MR. PASCHAL:
  24            Q.     Yes.    That the source of funds for that house
  25     did not come from Dave's possession, Bitcoin?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                          YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 145 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                         Page 145

   1            A.     I probably do.
   2            Q.     What documents would that be?
   3            A.     I guess a check written by myself for the
   4     house.
   5            Q.     What about the underlying funds for that
   6     check?
   7                   MR. FREEDMAN:           Objection.            I don't understand
   8            your question and it's touching on this area I've
   9            been instructing him not to answer so could you try
  10            to clarify what you mean?
  11     BY MR. PASCHAL:
  12            Q.     Were there any documents to show that the
  13     underlying funds to write a $450,000 check for that
  14     house are there any documents showing it didn't come
  15     from Dave's estate, from Bitcoin, from Dave's
  16     possession?
  17                   MR. FREEDMAN:           So I don't want to instruct him
  18            not to answer if I can avoid it.                        The problem is
  19            you're asking him about proving a negative.                       Are
  20            you asking whether -- obviously you don't have to
  21            adopt my formulation just to see if I can get you
  22            the information you want.                  Are you asking whether
  23            there's documents that identify where the funds
  24            actually came from?
  25                   MR. PASCHAL:          I've asked that you've told him


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                            YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 146 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 146

   1            not to answer so I'm asking a different one.
   2                   MR. FREEDMAN:           If you ask if there are
   3            documents that exist to show where the funds came
   4            from I'll allow him to answer.
   5                   MR. PASCHAL:          Can you repeat my question,
   6            Mr. Court reporter, and then you can answer?
   7                   (Thereupon, a portion of the record
   8                   was read back by the reporter.)
   9                   MR. FREEDMAN:           Don't answer.
  10     BY MR. PASCHAL:
  11            Q.     Are there any documents showing the source of
  12     the funds to purchase the house came from?
  13            A.     I imagine yes, there should be.
  14            Q.     What documents would those be?
  15                   MR. FREEDMAN:           You can describe the types of
  16            documents.       Don't go beyond that.
  17                   THE WITNESS:          Checks.
  18     BY MR. PASCHAL:
  19            Q.     That's it?
  20            A.     Yes.    Personal checks.
  21            Q.     Did the purchase of the house have anything to
  22     do with the financing of this lawsuit?
  23            A.     No.
  24                   MR. PASCHAL:          I think we're almost done so can
  25            we take a break?


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 147 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                   Page 147

   1                   MR. FREEDMAN:           Sure.
   2                   THE VIDEOGRAPHER:              The time is now 2:38 p.m.
   3            and we're off the record.
   4                   (Thereupon, a brief recess was taken.)
   5                   THE VIDEOGRAPHER:              The time is 2:49 p.m. and
   6            we're back on the record.
   7     BY MR. PASCHAL:
   8            Q.     Ira, could you go back to your second amended
   9     complaint and that's probably Exhibit 2 or 3?
  10                   MR. FREEDMAN:           2.
  11     BY MR. PASCHAL:
  12            Q.     Can you go to page 46.                  From 46 to 47 you
  13     allege that Dr. Wright stole or committed theft of
  14     Dave's Bitcoin, forked assets and intellectual
  15     properties.       Do you see that?
  16            A.     Yes.
  17            Q.     Ira, you don't have any documents showing that
  18     Dr. Wright stole Dave's Bitcoin, do you?
  19                   MR. FREEDMAN:           Objection.
  20                   THE WITNESS:          Documents?            Well, I have
  21            documents that lead me to believe that he stole
  22            Dave's Bitcoin.
  23     BY MR. PASCHAL:
  24            Q.     Well, let me break that down in two parts.                  Do
  25     you have documents that actually show that Dr. Wright


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                      YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 148 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                      Page 148

   1     stole Dave's Bitcoin?
   2                   MR. FREEDMAN:           Objection.
   3                   THE WITNESS:          I don't have like a document
   4            with the kind of evidence like showing that he
   5            withdrew funds like from a bank account, no.
   6            Nothing like that, no.
   7     BY MR. PASCHAL:
   8            Q.     What documents led you to believe that
   9     Dr. Wright stole from Dave?
  10            A.     Lots of e-mails from Craig Wright.
  11            Q.     Are the e-mails that you produced to us?
  12            A.     Should be.
  13            Q.     In none of those e-mails does Dr. Wright say I
  14     took Dave's Bitcoin; right?
  15            A.     He may not have said that, no.                       I would
  16     imagine he wouldn't say that.
  17            Q.     Other than communications with Craig do you
  18     have any other documents evidencing that Dr. Wright
  19     stole Bitcoin from Dave?
  20            A.     I would have to check.                  I don't know off the
  21     top of my head.
  22            Q.     Sitting here today do you have any knowledge
  23     of any documents that evidence that Dr. Wright stole
  24     Bitcoin from Dave?
  25            A.     Again I would have to go back and look at all


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com                         YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 149 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 149

   1     my documents.
   2            Q.     Right now today can you recall any of them?
   3            A.     At this moment, no.
   4            Q.     Do you have testimony from anyone or
   5     statements saying that -- or evidencing that Dr. Wright
   6     stole Bitcoin or intellectual property from Dave?
   7            A.     Testimony from other people?
   8            Q.     Or statements.
   9            A.     Not that I remember.
  10            Q.     So today in this deposition you can't recall
  11     any testimony or documents?
  12            A.     No.
  13            Q.     That last question to be clear is about
  14     Bitcoin and intellectual property?
  15                   MR. FREEDMAN:           Objection.
  16                   THE WITNESS:          Okay.
  17     BY MR. PASCHAL:
  18            Q.     The answer is still the same; right?
  19            A.     Yes.
  20            Q.     The answer is no?
  21            A.     No.
  22                   MR. PASCHAL:          I think that's about it.
  23                   MR. FREEDMAN:           Okay.
  24                   THE VIDEOGRAPHER:              Read or waive?
  25                   MR. FREEDMAN:           We'll read.


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com               YVer1f
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 150 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                                        Page 150

   1            THE VIDEOGRAPHER:            The time is now 2:54 p.m
   2     and this concludes the video deposition.                           We're off
   3     the record.
   4            THE COURT REPORTER:             Do you want to order?
   5            MR. PASCHAL:        Yes.
   6            MR. FREEDMAN:        Take a copy as well.
   7            MR. PASCHAL:        As soon as possible.
   8            MR. ROCHE:       Can we get a rough of that?
   9            THE COURT REPORTER:             Yes.
  10            MR. ROCHE:       You guys as well?
  11            MR. PASCHAL:        Yes.
  12                         (Witness excused.)
  13                 (Deposition was concluded.)
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 151 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 151

   1

   2                       CERTIFICATE OF REPORTER

   3                   THE STATE OF FLORIDA

   4                   COUNTY OF DADE

   5

   6          I, Rick Levy, Registered Professional Reporter
         and Notary Public in and for the State of Florida at
   7     large, do hereby certify that I was authorized to
         and did report said deposition in stenotype of IRA
   8     KLEIMAN; and that the foregoing pages, numbered from
         1 to 148, inclusive, are a true and correct
   9     transcription of my shorthand notes of said
         deposition.
  10
              I further certify that said deposition was
  11     taken at the time and place hereinabove set forth
         and that the taking of said deposition was commenced
  12     and completed as hereinabove set out.

  13          I further certify that I am not attorney or
         counsel of any of the parties, nor am I a relative
  14     or employee of any attorney or counsel of party
         connected with the action, nor am I financially
  15     interested in the action.

  16          The foregoing certification of this transcript
         does not apply to any reproduction of the same by
  17     any means unless under the direct control and/or
         direction of the certifying reporter.
  18
              IN WITNESS WHEREOF, I have hereunto set my hand
  19     this 10TH day of April, 2019.

  20
                 _____________________________________
  21
                   Rick Levy, RPR, FPR, Notary Public
  22               in and for the State of Florida
                   My Commission Expires: 12/7/19
  23               My Commission No.: FF 939483.

  24

  25


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 152 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 152

   1                                       CERTIFICATE OF OATH

   2     THE STATE OF FLORIDA

   3                   COUNTY OF DADE

   4

   5            I, Rick Levy, REGISTERED PROFESSIONAL REPORTER,

   6     Notary Public, State of Florida, certify that IRA

   7     KLEIMAN personally appeared before me on the 8th day

   8     of April, 2019 and was duly sworn.

   9

  10                   Signed this 11th day of April, 2019.

  11

  12

  13

  14
                            _________________________________
  15
                                     Rick Levy, RPR, FPR
  16                                 Notary Public - State of Florida
                                     My Commission Expires: 12/7/19
  17                                 My Commission No.: FF 939483

  18

  19

  20

  21

  22

  23

  24

  25


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 153 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                               Page 153

   1                      E R R A T A           S H E E T

   2     IN RE:     IRA KLEIMAN VS CRAIG WRIGHT

   3     DEPOSITION OF:        IRA KLEIMAN

   4     TAKEN: 4/8/2019

   5          DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE

   6     PAGE #     LINE #       CHANGE                               REASON

   7     _____________________________________________________

   8     _____________________________________________________

   9     _____________________________________________________

  10     _____________________________________________________

  11     _____________________________________________________

  12     _____________________________________________________

  13     _____________________________________________________

  14     _____________________________________________________

  15     _____________________________________________________

  16     _____________________________________________________

  17     Please forward the original signed errata sheet to
         this office so that copies may be distributed to all
  18     parties.

  19     Under penalty of perjury, I declare that I have read
         my deposition and that it is true and correct
  20     subject to   any changes in form or substance
         entered here.
  21

  22     DATE: ________________________

  23

  24     SIGNATURE OF
         DEPONENT:_________________________________
  25


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 154 of
                                       354
       IRA KLEIMAN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
       IRA KLEIMAN on 04/08/2019                                            Page 154

   1     DATE:          April 11, 2019

   2     TO:    VEL FREEDMAN, ESQUIRE
                BOIES, SCHILLER & FLEXNER LLP
   3            100 S.E. 2nd Street
                Suite 2800
   4            Miami, Florida 33131

   5     IN RE: IRA KLEIMAN VS CRAIG WRIGHT

   6     Dear Mr. Freedman:

   7     Enclosed please find the original errata page with
         your copy of the transcript so IRA KLEIMAN may read
   8     and sign their transcript. Please have him/her make
         whatever changes are necessary on the errata page
   9     and sign it. Then place the original errata page
         back into the original transcript. Please then
  10     forward the original errata page back to our office
         @1080 Woodcock Road, Suite 100, Orlando, Florida
  11     32803.

  12     If the errata page is not signed by the witness
         within 30 days after this letter has been furnished,
  13     we will then process the transcript without a signed
         errata page. If your client wishes to waive their
  14     right to read and sign, please have him/her sign
         their name at the bottom of this letter and send it
  15     back to the office.

  16            Your prompt attention to this matter is

  17     appreciated.

  18     Sincerely,

  19     __________________________________
         RICK E. LEVY, RPR
  20
         I do hereby waive my signature:
  21
         ___________________________________
  22     IRA KLEIMAN

  23     cc via transcript:          Bryan Paschal, Esq.
                                     Vel Freedman, Esq.
  24     file copy

  25


                                  First Choice Reporting & Video Services
                                        www.firstchoicereporting.com
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 155 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 156 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 157 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 158 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 159 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 160 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 161 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 162 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 163 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 164 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 165 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 166 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 167 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 168 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 169 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 170 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 171 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 172 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 173 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 174 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 175 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 176 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 177 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 178 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 179 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 180 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 181 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 182 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 183 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 184 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 185 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 186 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 187 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 188 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 189 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 190 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 191 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 192 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 193 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 194 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 195 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 196 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 197 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 198 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 199 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 200 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 201 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 202 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 203 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 204 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 205 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 206 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 207 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 208 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 209 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 210 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 211 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 212 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 213 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 214 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 215 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 216 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 217 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 218 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 219 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 220 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 221 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 222 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 223 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 224 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 225 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 226 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 227 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 228 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 229 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 230 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 231 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 232 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 233 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 234 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 235 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 236 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 237 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 238 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 239 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 240 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 241 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 242 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 243 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 244 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 245 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 246 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 247 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 248 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 249 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 250 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 251 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 252 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 253 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 254 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 255 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 256 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 257 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 258 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 259 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 260 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 261 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 262 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 263 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 264 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 265 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 266 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 267 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 268 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 269 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 270 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 271 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 272 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 273 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 274 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 275 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 276 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 277 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 278 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 279 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 280 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 281 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 282 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 283 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 284 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 285 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 286 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 287 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 288 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 289 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 290 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 291 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 292 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 293 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 294 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 295 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 296 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 297 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 298 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 299 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 300 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 301 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 302 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 303 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 304 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 305 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 306 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 307 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 308 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 309 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 310 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 311 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 312 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 313 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 314 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 315 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 316 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 317 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 318 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 319 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 320 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 321 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 322 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 323 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 324 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 325 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 326 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 327 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 328 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 329 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 330 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 331 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 332 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 333 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 334 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 335 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 336 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 337 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 338 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 339 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 340 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 341 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 342 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 343 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 344 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 345 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 346 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 347 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 348 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 349 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 350 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 351 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 352 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 353 of
                                       354
Case 9:18-cv-80176-BB Document 488-14 Entered on FLSD Docket 05/08/2020 Page 354 of
                                       354
